UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 Commission file number000-53291 LAKE VICTORIA MINING COMPANY, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 1781 Larkspur Drive Golden, Colorado80401 (Address of principal executive offices, including zip code.) (303) 586-1390 (telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES []NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act:YES []NO [X] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (* 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X]NO [ ] Indicate by check mark whether the registrant(1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day.YES [X]NO [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YES [ ]NO [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of July 13, 2009 was $0.25. Indicate the number of shares outstanding of each of the registrant's classes of common stock as of the latest practicable date, asof July 13, 2010, total outstanding common shares was 71,239,100. TABLE OF CONTENTS Page PART I Item 1. Business. 3 Item 1A. Risk Factors. 39 Item 1B. Unresolved Staff Comments. 39 Item 2. Properties. 39 Item 3. Legal Proceedings. 42 Item 4. Submission of Matters to a Vote of Security Holders. 42 PART II Item 5. Market Price for the Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities. 42 Item 6. Selected Financial Data. 43 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 43 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 52 Item 8. Financial Statements and Supplementary Data. 52 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 75 PART III Item 9A. Controls and Procedures. 75 Item 9B. Other Information. 76 Item 10. Directors and Executive Officers, Promoters and Control Persons. 77 Item 11. Executive Compensation. 82 Item 12. Security Ownership of Certain Beneficial Owners and Management. 83 Item 13. Certain Relationships and Related Transactions, and Director Independence. 84 Item 14. Principal Accounting Fees and Services. 84 PART IV Item 15. Exhibits and Financial Statement Schedules. 85 -2- PART I. ITEM 1. BUSINESS. Lake Victoria Mining Company, Inc. (formerly known as Kilimanjaro Mining Company, Inc.) was incorporated on December 11, 2006 under the laws of the State of Nevada. We are an exploration stage corporation. An exploration stage corporation is one engaged in the search for mineral deposits or reserves which are not in either the development or production stage.We intend to conduct mineral exploration activities on properties to find an economic mineral body containing gold. Effective September 30, 2008, we were no longer a shell company. We maintain our statutory registered agent’s office at The Corporation Trust Company of Nevada, 6100 Neil Road, Suite 500, Reno, Nevada 89511 and our business and administrative office is located at 1781 Larkspur Drive, Golden, Colorado 80401.This is our mailing address as well. Our telephone number is (303) 586-1390.Roger Newell, our president, supplies this office space on a rent-free basis.Throughout the notes to the consolidated financial statements the term “Company” refers to the consolidated combined financial information and activities of Kilimanjaro Mining Company, Inc. (“Kilimanjaro”) and its previously reporting subsidiary Lake Victoria Mining Company, Inc. (“Lake Victoria”). The Company is also referred to as “we”, “us” and “our”. Business The principal business of the Company both as previously reported and as restructured through the share exchange of July 8, 2009, as described below, is to search for mineral deposits or reserves which are not in either the development or production stage. The Company is an exploration stage corporation that is conducting exploration activities primarily on prospective gold properties that are located in the United Republic of Tanzania, East Africa. We are exploring our properties by conducting an extensive program of mapping geology, sampling soils and rocks, assaying the samples for gold, geophysical surveying and drilling to identify faults and other geologic structures that might be helping to control the location of important gold values. On May 4, 2009, Kilimanjaro completed a Property Acquisition Agreement with Geo Can Resources Company Limited (“Geo Can”) a company incorporated in the United Republic of Tanzania, East Africa. Geo Can is based in Tanzania and has a common director to the Company. Geo Can has been involved in the identification, acquisition and exploration of mineral resource properties in Tanzania for more than three years and had accumulated a large desirable property portfolio. In addition it supplies contract exploration services within Tanzania for other companies. Under the terms of the May 4, 2009 agreement, Kilimanjaro acquired 100% interests of the mineral property assets of Geo Can, which included 33 gold prospecting licenses and 13 uranium licenses. Geo Can had entered into property option agreements, regarding some of these resource properties, with Lake Victoria before the Property Acquisition Agreement with Kilimanjaro, but, as a consequence of the May 4, 2009 agreement, Geo Can no longer has any interest in those prior property agreements. On July 8, 2009, Kilimanjaro Mining Company, Inc. and Lake Victoria Mining Company, Inc. entered into a Securities Exchange Agreement (the “acquisition”) under which Lake Victoria acquired all of the issued and outstanding common shares of Kilimanjaro.Prior to the acquisition, Lake Victoria was a registrant with the Securities and Exchange Commission and a consolidated subsidiary of Kilimanjaro. Kilimanjaro and Lake Victoria had been under common control since each of the entities’ inception. The acquisition was completed on August 7, 2009 and the stockholders of Kilimanjaro received approximately 67% of the Company’s issued capital shares.The acquisition was accounted for as a “reverse acquisition restructuring” and recapitalization of Kilimanjaro.As the result of this transfer, the former stockholders of Kilimanjaro owned a majority of the outstanding shares of the common stock of the Company, and Kilimanjaro was treated as the accounting acquirer for financial statement purposes. Since Lake Victoria was a consolidated subsidiary of Kilimanjaro, all of the historical accounting information previously reported by the registrant is incorporated in the historical financial information of the Company’s consolidated financial statements. Accordingly, the two entities consolidation reflects all of the historical financial information without any modification for recognition of fair value adjustments based upon a -3- business combination.The equity of Kilimanjaro for accounting purposes was restated in the legal framework of its previously controlled subsidiary Lake Victoria.The continuing legal entity is Lake Victoria Mining Company, Inc. and all equity information has been restated under its share structure and the continuing accounting of the consolidated results of operations are based upon Kilimanjaro’s consolidation of financial information from inception. In November 2009, to perform our ongoing mineral exploration of prospective gold properties, we incorporated, Lake Victoria Resources (T) Limited, a wholly-owned subsidiary in Tanzania. All of the Company’s mineral property interests are located in the United Republic of Tanzania, East Africa. Geo Can holds the title of the resource properties in trust for Kilimanjaro. Most of our resource property interests are still formally registered to Geo Can to save on registration fees. When the annual filing for each property comes due then the formal registration of each property will be transferred to Kilimanjaro or as directed by Kilimanjaro. The Company holds a 100% ownership interest in all of the properties that were acquired in the May 4, 2009 Property Acquisition agreement that was completed between Kilimanjaro and Geo Can. The properties are unencumbered and there are no competitive conditions which affect the properties. Further, there is no insurance covering the properties and we believe that no insurance is necessary since at this point the properties are unimproved. We have no revenues, we have incurred losses since inception, we have been issued a going concern opinion and we have relied upon the sale of our securities to fund operations. To date, we have not discovered a commercially viable ore body, mineral deposit, or mineral reserve, on any of our properties and we will be unable to do so until further exploration is done and a comprehensive evaluation concludes an economic and legal feasibility study. Our property portfolio is large, therefore we may interest other companies in our properties to either participate by means of option or joint venture agreements in the exploration of them or to finance and establish production if mineralization is found. PROSPECTIVE PROJECTS AND PROPERTIES The following map (Map 1) is a gold project location map. The “red” is the outline of all of our individual Prospecting Licenses (PLs) that are combined to make a project area. Our projects are outlined in “blue”. For a detailed listing see Item 2: Properties – Table 1 -4- Map 1: Gold Project Location Map, March 2010 The following map (Map 2) is a uranium project location map. The “black” is the outline of all of our individual Prospecting Licenses (PLs or PLRs) that are combined to make a project. Our projects are outlined in “grey”. For a detailed listing see Item 2: Properties – Table 2 Map 2: Uranium Location Map, March 2010 -5- Prospective Gold Projects The following is a brief overview of our portfolio of prospective mineral properties, the exploration developments on them where applicable and some of the details of the historical option agreements for them. During this reporting period all of our exploration work was concentrated on the Kinyambwiga and Singida gold projects. Kalemela Gold Project Kalemela project is comprised of PL2747/2004, PL2910/2004, PL3006/2005, PL2892/2009, PL5912/2009 and PL5988/2009 totaling approximately 253.80 sq. km.The first event that occurred, on April 1, 2007, was the acquisition of the prospecting license, PL2747/2004 from Uyowa Gold Mining and Exploration Company Limited, P.O. Box 3167, Dar es Salaam, Tanzania. Kalemela Gold Project license number: PL2747/2004 is located within the Southeastern Lake Victoria Goldfields in Northern Tanzania in Magu District, Mwanza Region and is approximately 125 kilometers northeast of Mwanza. This was followed by a physical examination of the property by Dr. Roger A. Newell, a geologist, our president and director. The license is currently recorded in Geo Can’s name. Following the initial examination, we entered an Exploration Services Agreement with Geo Can to conduct geologic mapping, soil and rock sampling and ground magnetic surveys. Subsequently, on November 18, 2008 we acquired two adjacent and contiguous licenses PL3006/2005 and PL2910/2004. We expanded our mineral exploration budget with Geo Can to complete a similar initial exploration program that was conducted on PL2747/2004. We have completed the initial exploration of PL3006/2005 and PL2910/2004.The three licenses totaled about 260 square kilometers. Results of geologic mapping, ground magnetic surveying and soil and rock sampling have identified exploration sites suitable for electrical induced polarization (I.P.) geophysical surveys to further define possible drill targets. Depending on available resources and project scheduling, follow up soil sampling will be conducted to confirm previous sampling results, followed by a targeted electrically induced polariztion (I.P.) geophysical survey and a possible initial drill program. No additional work was conducted on the Kalemela project during this reporting period. Location and Access Map 3, “The Kalemela Gold Property Location Map, Tanzania” illustrates the location of the original three Kalemela licenses relative to Lake Victoria, the Serengeti National Park and to each of the other licenses. The Kalemela Gold Project is located in the Kilimafedha greenstone belt of the Lake Victoria Gold Field in the Magu and Bunda Districts, Mwanza Region of northern Tanzania. The properties can be reached by traveling northeastwards from Mwanza city on the all-weather Mwanza-Magu-Bunda paved highway that continues northwards to Musoma. PL2747/2004 covers a total area of 70.72 square kilometers in quadrangle QDS 23/4. PL2910/2004 covers a total area of 77.20 square kilometers in quadrangle QDS 23/3. PL3006/2005 covers a total area of 113.90 square kilometers in quadrangle QDS 23/4. The original three licenses covered about 261.8 square kilometers and have each been split in half in compliance with the Mining Act of Tanzania. This has resulted in the Kalemela project now being comprised of six (6) PLs with an additional three (3) new PL numbers being assigned and totaling about 253.80 sq. km. However, all the subsequent exploration comments refer to the original three prospecting licenses (PLs) The properties are near the eastern tip of Lake Victoria’s Speke Gulf and close to the southern shoreline of Lake Victoria. The nearest airport with regularly scheduled flights is in Musoma although the Mwanza airport is preferred where there are daily flights to and from Dar es Salaam and Kilimanjaro international airports. -6- Map 3: Kalemela Gold Project Location Map, December 2008 The city of Musoma has a population of about 1.5 million and a well-developed social and commercial infrastructure including: transportation, telecommunications, educational institutes, hospitals, hotels, and recreational facilities. The licenses are approximately 86 kilometers south of Musoma. Bunda, a closer, smaller commercial center than Musoma, is only about 36 kilometers north of the project area. Road access to the licenses from Musoma, the nearest large town, is to Lamadi village over a well maintained paved highway, and then by dirt roads to all parts of the project. Two wheel vehicles are satisfactory in the dry season, but four wheel drive vehicles are required during the wet season. Physiography and Climate Topographically, the license consists of sweeping terrain, with several low hills in the southern and eastern parts; flat stretches of grass and dark colored clay rich mbuga soils dominate the central and northern parts of the license. The most conspicuous topographic features in the area surrounding the project are two large hills known as Ngasamo Hill and Wamangola Hill. These two hills lie south of the project and are formed by iron and magnesium rich intrusive rocks. The project is located at the western fringe of the Kilimafedha greenstone belt. Granitoid and greenstone rocks extend northward to the Ndabaka Plains and to the Serengeti Game Reserve. The licenses constitute the northern extremity of a large and physiographically mature area known as Sukumaland. The area is adequately drained by the northwest flowing Lutubiga stream together with various other tributaries to the generally east flowing Ramadi River. All rivers in the area flow into the Duma River that eventually empties into Lake Victoria. The drainage channels are structurally controlled and follow joints, shear zones and other internal structures in the underlying bedrock. Outcrops are generally scarce as much of the area is covered with extensive amounts of Recent clay rich soils. -7- Geology The most significant regional structural feature is the northwest trending Suguti Shear Zone, which is located about 25 kilometers to the northeast. This structure lies within a broad, 2-3 kilometer wide depression; smaller faults within our properties are believed to represent offshoots from the larger Suguti structure. It may be possible that these small faults have helped to control the location of elevated metal values. Greenstone volcanic rocks and granite rocks are the major lithologies present on the Kalemela licenses. The greenstones have planar flow structures in the southwest, central and southeast parts of the Property. A major northeast trending linear feature, present in the Lutubiga area, coincides with greenstone outcrops in the central part of the Property. Minor northwest trending faults and fracture features are also present, and a well defined greenstone dike is present in the central south part of the licenses that might help control some elevated metal values. Local (Deposit) Geology The local geology of the area is shown in Map 4, and the major rock types are briefly described below: Dark Greyish Green Volcanic Rocks (Amphibolites) The greenstone rocks form isolated outcrops and extend east-west through the center of the property. These are believed to be the main host rock for any metals that might be discovered on the Property. Grey Granitic Rocks (Syn-tectonic granites) These granitic rocks are generally grey colored and coarse-to medium-grained. They are present in the southern half of the Property. Late Pink Granite Rocks (Late orogenic granites) Late pink granites are pink colored, and coarse- to fine-grained. These granites appear to be distinct from the grey granites whose outcrops tend to form rugged prominent topographical features. Minor Intrusive Rocks Small occurrences of generally dark green to greenish gray basaltic rocks often are present in areas of low topographic relief, and rock exposures are generally rare. Clay Rich Dark Gray to Black Soil (Mbuga) The northern half of the Property consists of heavy, dark colored, clay rich soils. These soils cover important geologic features in the underlying bedrock, and the Company’s mineral exploration programs are designed to identify prospective areas below the generally 2- to 3-meter thick soil cover. History There are no historical large mines or developed gold mineralized bodies within the Property; prior to our current activity, only limited reconnaissance exploration wasconducted on the Property and within the region. -8- Map 4: Regional Geological Map for the Kalemela Gold Project, July 2008 Kalemela Exploration Program The Kalemela property consists of undeveloped raw land that is easily traversed and prospected.To our knowledge, the property has only had shallow artisanal mining pits. To evaluate the property, we implemented an initial exploration program consisting of geochemical surveys such as rock chip, soil sampling, trenching and geological mapping. These activities have to traverse faults inferred from aeromagnetic and from ground magnetic geophysical surveys. Work done on PL2747/2004 through our exploration services agreement with Geo Can to date includes: geological mapping at a scale of 1:10,000; 61 rock chip samples; 1,589 soil samples, the soil sampling grid was 200 meters x 50 meters; ten trenches 1 to 2 meters deep were dug for a combined length of 156 meters; 50 samples were collected on rock chip and soil anomalies to define the width of mineralization within the target area; three pits were dug and a detailed ground magnetic survey has been completed that covered the entire license. This magnetic survey has defined the structural setting and rock types present underlying below the mbuga soils. All of the samples have been tested to determine if mineralized material is located on the property. We take our soil, grab and rock chip samples to analytical chemists, geochemists and registered assayers located in the city of Mwanza. Based upon initially encouraging results, we continued our exploration operations on the contiguous licenses, PL3006 and PL2910. Exploration work conducted on the three Kalemela Project Licenses PL2747, PL2910 and PL3006 involved the collection and gold analysis of a total of 3,692 soil samples, 2186 line kilometers of ground magnetic surveying and the collection of 61 rock samples.In PL2747, the soil samples identified a large gold anomaly that covers an area of about 2 kilometers x 6 kilometers and is partially shown in Map 5. -9- Map 5: Shows a geologic contact between granite and greenstone in PL2747 corresponding with soil sample gold assay results.This contact zone may be selected for an induced polarization geophysical survey to help define drill targets.The area of Map 5 lies in the northeast quarter of Map 6, which displays the interpreted results of the ground magnetic survey that was conducted. Map 5: Kalemela Geological and Assay Map, September 2008 The ground magnetic survey identified geologic structures and rock contacts between granites and greenstones that could control gold mineralization; the results of 293 individual lines and 2,186 line kilometers of ground magnetic surveying are shown in Map 6. Map 6: Interpreted Ground Magnetic Survey Results Note the strong northwest, cross cutting fracture zone image features that may control mineral formation. -10- Table 1: Kalemela Project Exploration Statistics License Number Ground Magnetics (Line Km) Soil Samples (Number) Rock Samples (Number) PL2747 33 PL2910 22 PL3006 6 Total: 61 The cost of the initial exploration program for all three Kalemela Gold Project licenses was approximately $618,970; expenditures for PL2747 were $267,288; for PL2910 were $177,172 and for PL3006 were $174,510.The work program consisted of gridding, soil and rock sampling, geophysical ground magnetic surveying, trenching, geological mapping, soil and rock assays, report writing, accommodations and travel. The exploration work was contracted to be conducted by Geo Can, commencing in July, 2008 and completing in February, 2009 on all three Kalemela project licenses. Additional work such as an induced polarization geophysical survey and trenching may be planned to further define possible drill RAB (rapid air blast) and RC (reverse circulation) drill targets. State Mining Project - PL4339/2006 and Igusule PL2702/2004 and PL5469/2008 On December 22, 2008, we completed an “Option to Purchase Prospecting Licenses Agreement” with Geo Can for PL4339/2006 and PL2702/2004. Under the terms of the agreement and the consideration paid, we acquired the exclusive and irrevocable option to acquire from the State Mining Corporation a 90% undivided interest in PL4339/2006 and PL2702/2004 through the Geo Can Option. In Oct 2008, PL2702/2004 was renewed for a second period of two years and was divided into two licenses PL2702/2004 and PL5469/2008. Dr. Roger A. Newell and Mr. Ahmed Magoma completed a field visit to PL2702 and PL5469 on January 19th 2009. Shallow iron stained artisanal mine pits are present and these pits reveal 0.5 meter to 1 meter thick northeast striking and steeply dipping quartz veins. Evidence of earlier RAB drilling was also observed. Plans and budgets for the mineral exploration program on these properties were prepared with an intent for the program to be conducted during the last two quarters of 2009, but, no work was commenced. On August 10, 2009, the Company decided to release the above three licenses and transferred them back to State Mining Company on August 11 and September 15, 2009.The Company has abandoned its interests in this project and will not be involved any further exploration activities. No exploration activities were conducted on these licenses during this reporting period. Hombolo Village PL4339/2006 Location and Access The Hombolo Prospect is under PL 4339/2006 issued to the State Mining Corporation (STAMICO) on 9th May, 2007 and is valid for 36 months from the date of grant. It was transferred to Geo Can on September 24, 2008. The total area is 92.22 km2 and lies within QDS 162/2 (Dodoma East) at Hombolo village. Access is generally easy as the properties are traversed by a number of roads that connect nearby villages (MAP 7). Physiography The environment for which Hombolo prospect may fall is that of “calcrete related environment in quaternary deposits”. The Hombolo prospect is in QDS 162/2 (Dodoma East). The Hombolo area is covered by mbuga and seasonal swamps. It forms an internal drainage basin. The prospect is being highly selected for uranium investigations. There has been no previous detailed investigations in the area except for the general regional mapping campaign by the Geological Survey of Tanzania. -11- Geology Geological Enviroments for Uranium Mineralization in Tanzania There are four know environments for uranium mineralization in Tanzania: - · In sandstones, especially of the Karron Super Group and Bukoba Super Group · In carbonatite complexes of Mesozoic to Recent age. · In calcretes related secondary environment in quaternary deposits. · In unconformities between Karagwe – Ankolean and Bukoba Super Group for vein-type uranium mineralization. The environment for which Hombolo prospect may fall is that of “calcrete related environment in quaternary deposits”. The Hombolo area is covered by mbuga and seasonal swamps. It forms an internal drainage basin. On the basis of one of the geological environments for uranium mineralization in Tanzania -In calcretes related secondary environment in quaternary deposits, the Hombolo prospect is being highly selected for uranium investigations. There has been no previous detailed investigations in the area except for the general regional mapping campaign by the Geological Survey of Tanzania. MAP 7: Location map of PL4339/2006 -12- Map 8: Geology and Location Map PL4339/2006 Local (Deposit) Geology The Hombolo area is covered by mbuga and seasonal swamps. It forms an internal drainage basin. On the basis of one of the geological environments for uranium mineralization in Tanzania - In calcretes related secondary environment in quaternary deposits, the Hombolo prospect is being highly selected for uranium investigations. The Hombolo lake is dischargeless drainage basin. The surface material consists of black, sandy, clay like material. Beneath the clays, there are clayey sediments which are calcerous and also gypsiferous. The sediments have are yet to be tested for uranium. History Uranium anomalies were selected from the airborne geophysical survey results for ground follow up in the 1980/81 field season. With the exception of the anomaly detected over the Ngualla Carbonatite (QDS 209), these anomalies originated from outcropping granitic/gneiss rocks and mbugas (seasonal swamps). Granitic/gneiss rocks were found to contain very low concentrations of syngenetic Uranium. Mbuga anomalies were found to be caused by secondary Uranium which has been precipitated from water drainage into these Mbugas during the wet season. The areas that were investigated during the airborne geophysical survey comprised QDS 121, 122, 123, 124, 140, 141, 142, 143, 158, 159, 161, 162, 176, 177, 178, 179 and 209. Aside from the countrywide Radiometric Airborne survey, there has been no previous detailed investigations on PL4339 except for the general regional mapping campaign by the Geological Survey of Tanzania. -13- Our Proposed Exploration Program Plan for Hombolo PL4339 Detailed ground radiometric survey at 100m grid will be completed on the anomalous block indicated during country wide Airborne geophysics survey. Trenches and pitting will be done to validate the previous anomaly. The survey will be followed up by shallow RAB or Auger drilling. Igusule PL2702/2004 Location and Access The Igusule tenement, PL 2702/04, is situated within the Kahama District, Shinyanga region, about 100km SE of Bulyanhulu mine and approximately 20km SE of the Buzwagi deposit. It is located within the Nzega – Iramba greenstone belt, in the Lake Victoria Goldfields of northwestern Tanzania. Physiography and Climate The Igusule, PL2702/2004 is underlain by both lower Nyanzian basalts and Upper Nyanzian volcaniclastic sediments. Felsic dykes, granite and ultramafic rocks have intruded the Nyanzian lithologies in the area. Most of the area has outcropping lithologies (mainly greywacke to the east and basalt on the western boundary). Granitic sand has been mapped on the NE corner of the tenement. The area is located on the gravity high and is characterized by crustal scale structural intersections of WNW, NE, EW and NS- trending magnetic lineaments. Map 9: Geology and Location Map of PL2702/2004 -14- History The Igusule, PL2702/2004 had exploration work completed by Barrick Exploration Africa Limited (BEAL) in the tenement that included; Airborne magnetic survey, Gravity survey, Geological mapping (1:20,000), soil geochemical sampling (1054) and RAB (1,905m) drilling programs. Soil geochemical sampling program (1054 samples) has been conducted over the tenement in February and March 2006. The program started with 800m x 100m grid followed by an infill sampling at 400m x 100m spacing over the area with in-situ soils. All soil samples were analyzed for Au and multi-element -ME-ICP41. Wide-spaced RAB was used to investigate the Au-in-soil anomalies. Three wide-spaced RAB fences (approx 100m between holes) were drilled at the tenement (PL 2702) area. A total of 1,905m of RAB drilling (23 holes) were completed in the tenement. The main lithological units encountered include, mafic volcanic (fine to medium grained), ultra-mafic intrusive and felsic dykes, which crosscuts all lithologies. Our Proposed Exploration Program Plan for Igusule PL2702 – By combining the Mag-Gravity superimposed image with RAB drilling results we see that there are 2 or 3 prospective targets. One just east of the Artisanal mining and the RAB drilling fence area with significant structural intersections that may be the extension of Artisanal mining and RAB drilling program area, The other target is south of the RAB drilling fence where there is another structural intersection .The third target is located east of the major fault and just in the contact between the Gravity high and low and containing several structural intersections. Geita Project PL2806/2004 and PL5958/2009 On January 27, 2009, we executed a definitive Option Agreement (the “Option”) with Geo Can to earn a 50% interest in Geo Can’s Geita Gold Project, Prospecting License Number PL2806. Under the terms of the Option, we acquired a 50% interest in the “Property” totaling 43.77 sq km. The “Option” also provides for the Company to acquire, through “Remaining Interest Options,” up to a 75% interest in the gold project. The Geita Gold Project (License number: PL2806/2004) is located in Northern Tanzania within the Lake Victoria goldfields in the Geita District, Mwanza Region. This license is approximately 300 meters south of AngloGold-Ashanti’s world-class Nyankanga gold deposit, about 6 kilometers west of the town of Geita and about 78 kilometers west of Mwanza. The original prospecting license PL2806 has been divided and the project is now comprised of two licenses: PL2806/2004 – 21.59 sq.km. and PL5958/2009 – 20.85 sq.km. which totals about 42.44 sq.km. During 2008 Geo Can completed detailed ground magnetic surveys, and both reconnaissance and detailed electrical prospecting (induced polarization, I.P.) surveys. Following this work, we commenced drilling on the Geita Project in January, 2009 and completed 37 reverse circulation drill holes for a total of 3,508 meters (11,506 feet). The drilling identified sub-economic gold values; the best mineralized intersection was 2 meters of 3.03 grams per metric ton from 50 meters to 52 meters in drill hole GR-15. The geophysical and geological information continues to be reviewed to determine if additional exploration targets exist that justify additional work. No additional work was conducted on the project during this reporting period. Description and Location The Geita property (License number: PL2806/204) is situated in the famous Lake Victoria goldfields in Geita district, Mwanza region, northern Tanzania. It is located between Latitude 2o 54’S and 2o 92’S and Longitude 32° 06’E and 32° 22’E that encompasses an area of 43.77 square kilometers. This area lies approximately 300 meters south of AngloGold-Ashanti’s world-class Nyankanga gold deposit, 6 Km west of the town of Geita and 78 Km west of the city Mwanza.Mwanza, on the southern shore of Lake Victoria is an important port and the second largest city in Tanzania. -15- Accesiblility, Infrastructure, Physiography and Climate Geita (Map 10) can be reached by air via Mwanza International airport, located in Mwanza town and then 78 Km drive to Geita town via Geita-Biharamulo tarmac road. The property can as well be reached from Kahama district, Shinyanga through Kakola–Geita road. The Geita town has several mobile telephone networks (Vodacom, Celtel, Zantel, Tigo and TTCL) and internet communication is available in local internet cafes. Topographically on the north side, the property consists of prominent hills and relative low hills on the southern side (Map 11). Nyamalembo on the northeast side of the property is the highest reaching elevation of 1474 metres above sea level (Map 11 and 12). Most of the hills consist of granitic rocks with the exception of Samena Hill (on the northwest side), which is composed of greenstone rocks. The hill slopes are covered by Fe rich fertile red or black soil that grades to black cotton soil on the far south of the hills. The property area is drained at its midway by the Mtakuja stream, which flows northwesterly into swamps near Nungwe Bay at the Lake Victoria. The climate is tropically humid with two major seasons, a wet season that starts from November to May and a dry season the remainder of the year. The wet season’s maximum rainfall is between March and April. To date, weather has not affected exploration progress. Map 10: Geita Property location, major roads, gold mines and gold occurrences -16- Map 11: Topographical map of the Geita property Map 12: Geology and Location Map of PL2806/2004 History The Geita area has been the most productive gold area in Tanzania with nearly a continuous history of mining activity from 1932 to the present. To the northwest at Samena Hill, prospecting and exploration dates back to the 1930s when the search for gold lead to the discovery of a massive sulphide deposit. -17- In 1961, the Geological Survey of Tanganyika carried out geophysical surveys and drilling programs. A number of boreholes contained some anomalous base metals but only small amounts of gold. Before closing in 1966, Geita Gold Mines Ltd. constituted the largest gold operation in East Africa. It produced 5.5 million tons of ore at an average grade of 5.3g/t gold from five deposits including Geita, North-East Extension, Lone Cone, Prospect 30 and Ridge 8. In 1994, Cluff Resources (UK based company) acquired ground east and west of Geita including the Old Geita mines and surrounding prospects. Cluff conducted exploration work at Lone Cone, Samena, Nyamonge and Prospect 30. Significant discoveries were made in 1996 when Cluff was acquired by Ashanti Gold. Ashanti continued exploration work and discovered additional high grade mineralized zones at Nyankanga west of Lone Cone. Later in 1997, Samax Resources acquired properties to the north and northeast of Geita Hill (Old Geita mine) at the location called Kukuluma and Matandani. Presently AngloGold-Ashanti owns the Geita Gold mine. The Geita Gold Mine is subdivided by northwest trending deformation corridors separated into three distinct sub-terrains, which have been named Nyamulilima in the west, Nyankanga-Geita in the central and Kukuluma to the northeast. The Nyankanga block is situated on the southern limb of a west plunging synform with a west-northwest trending axial plane. The mineralized zone extends more than a kilometer to the northeast, and to a depth of at least 150 meters. The Kukuluma trend comprises five deposits within a five kilometer long east-southeast mineralized trend that cuts obliquely across northwest trending horseshoe ridges. The deposits are located six kilometers northeast of Nyankanga Block. The mineralization is open at depth. Grades and widths indicate an underground mine might be possible at a future time. At Samena Hill prospecting and exploration activities are recorded back to the 1930’s.Several companies and individuals combed the area looking for gold without success. The discovery of the massive sulphides was rather accidental and the discoverers thought that in the end, the sulphides would lead them to a gold deposit. Kinyambwiga Gold Project On April 2, 2009 we completed an “Option to Purchase Prospecting Licenses Agreement” with Geo Can for PL4653/2007. Under the terms of the agreement and the consideration paid, we will acquire the exclusive and irrevocable option to acquire from Geo Can an 80% undivided interest in PL4653/2007.The Kinyambwiga Gold Project is about 208 kilometersnortheast of the city of Mwanza in northern Tanzania, in the Precambian Musoma-Mara greenstone belt of northern Tanzania, East Africa (Figure 1). The project is within the gold producing area near Lake Victoria, and about 25 kilometers southwest of the past producing Kiabakari mine (0.8M-oz Au). Current assay results, including trench assays from 2008, appear to have defined about a 1,000 meter long mineralized zone with an approximate vein grade of 3.96 grams per metric ton; additional work is required to confirm these results.A total of more than 190 samples were collected during the 2009 trenching program; eighty-five quartz vein samples averaged 3.96 grams per metric ton gold. The property covers an area of 30.89 square kilometers in quadrangle QDS23/1. Previous exploration work completed included: geological and regolith mapping, ground magnetics at 200m grid, geochemical soil sampling at 200X50 grid, trenching, pitting and 6000 meters of Rotary Air Blast (RAB) and 1300 meters of Reverse Circulation (RC) drilling. A detailed ground magnetic survey at 50m grid spacing was completed on a portion of the prospecting license, and on June 4th, 2009 we began to excavate exploration trenches to further expose previously identified quartz veins. Over 50 trenches were excavated and rock samples from the trenches were submitted to an assay laboratory.Detailed ground magnetic surveying suggested that the previously identified quartz veins have a strike length of at least one kilometer.A detailed trenching program further defined the quartz veins, and 134 samples collected from 22 trenches averaged 2.28 grams per -18- metric ton. An additional 24 bulk samples were selected for leach assaying these samples returned and average of 3.48 grams per metric ton.Routine fire assays for these same 24 bulk samples averaged 3.56 grams per metric ton.Previous excavations and shallow reconnaissance drilling suggests that multiple veins are present and may extend over a 2 kilometer distance. Distance from the nearest town of Bunda to the project is approximately 18 kilometers. Access from Bunda is over dirt roads through Guta Village; four wheel drive vehicles are required during the rainy season. The nearest airport is in Musoma.However, the airport in Mwanza is preferred which has regularly scheduled flights, and is connected to Bunda with a major paved highway.The distance from Mwanza to Bunda is approximately 190 kilometers. Map 13: Kinyambwiga Project PL4653 Location Map within the Musoma-Bunda Gold Project The geology at Kinyambwiga consists of granites, northwest trending mafic dykes and northeast trending gold bearing quartz veins. The granites generally fall into two main categories: syn- and post- Nyanzian ages, themafic dykes have moderate to strong magnetic properties, and the quartz veins follow consistent, through-going fault structures and have near vertical dips. Shallow, small scale artisanal gold mining has intermittently exposed the veins over approximately 300 to 400 meters and to an estimated depth of about 15 meters.Exploration by Lake Victoria has focused on defining the locations and gold grades of multiple veins. -19- Kinyambwiga has two main areas of exploration interest: a northern zone with “alluvial” gold deposits and a southern zone of significant hard rock artisanal mining activity. From June 1, 2009 to date rock sampling, geologic mapping, a detailed ground magnetic survey, and a major trenching and sampling program has extended and projected the known vein system to the northeast for at least 1,000 meters.This detailed exploration program was designed to refine and extend results from the 2008 RC and RAB drilling program. The 2009, detailed magnetic survey consists of 62 north-south lines of 2.3 kilometers long and spaced 50 meters apart; 143 line kilometers were surveyed using Company owned, state-of-the-art GPS equipped magnetometers. Interpretation of the detailed ground magnetic survey highlights the structural shift from east-northeast to a more northeast direction. From the artisanal workings, the vein-magnetic pattern extends both to the northeast and to the southwest, which suggests the quartz veins may have a length greater than one kilometer (see Map 9, magnetic image with superimposed trench locations). Also NW trending fault is predominant and mostly associated with dolerite dykes. During the 2009 trenching program, 54 trenches excavated and detailed samples were collected from quartz veins exposed in 37 of the trenches. The trenching and sampling program covered a strike length of about one kilometer.Gold assay results including those from trenching in 2008 appear to have defined about a 1,000 meter long mineralized zone with approximate vein grades of 3.96 grams per metric ton (Table 4); much more work is required to confirm these results and to determine whether Kinyambwiga will contain a commercial ore body. Kinyambwiga does not contain a mineralized ore body to date. Map 14: Map of Detailed Total Horizontal Gradient Magnetic Image with Superimposed Trench Locations at Kinyambwiga Project Trench Observations The main observations obtained during the trenching program are: -20- The western part of the vein system has identified three (3) east-west striking parallel veins that are 20 to 50 meters apart; there is a northern vein, a central vein and a southern vein.The central vein curves and connects to the northern vein or main zone of artisanal mining and the intersection of these veins is an important exploration target. A strike length of about 680 meters is present from trench KNT47 (580952E, 9776490N) in the west to trench KNT36 (581582E, 9776668N) in the east.The veins are mineralized with disseminated gold, pyrite, minor clay, sericite and hematite. Trench KNT36 has 0.8 meters of 3.465 grams per ton. The southern vein is 100 meters south of the main vein and trench KNT40 exposed 2 meters of 2.74 grams of gold per ton.Other trenches KNT43, KNT48, KNT49, KNT51 and KNT52 also intersected the southern and provided significant gold assays (Map 15). Granite is the main host rock, with associated cross-cutting mafic dikes. The main alteration minerals are silica, hematite and sericite. Disseminated pyrite is the main sulfide mineral; oxidation is very shallow, only 1 to 2 meters, and free gold is often observed in the shallow artisanal mine workings. Mineralization Style The mineralized system at Kinyambwiga consists of two or more steeply dipping, east-northeast striking quartz veins within deformed granites and with cross-cutting mafic dykes. The veins vary in thickness from 0.3 meters to 4m thick and have a tendency to narrow and widen. A structure at trench KNT07 defines a 7 meter wide quartz vein with 5.33 grams/ton that includes 1.5 meters of 15.61 grams/ton (Map 15). Map 15: Kinyambwiga Gold Assays from Intersected Quartz Veins, Trenches and Trench Assays -21- Trenching and assaying results have identified possible extensions to the known quartz vein system and the gold assays confirm that the veins contain important amounts of gold. Additional work is planned to further advance the project. Trench Assay Results Trench samples from the quartz vein channel samples as well as chip samples show the continuity and extent of the mineralized corridor. Alteration associated with gold mineralization includes silicification, hematite, weak sericite and disseminated fine grained pyrite is the main sulfide associated with high grade gold. Visible gold is present in trench KNT30. Table 2: Trench Gold Assay Results (* indicates samples with gold values 1 gm/ metric ton or greater) Trench ID Sample No. Sample Type Weight(Kg) From To Interval(m) Rock type Au(Gold) Ore Zone width(M) Analysis Method KNT01 KNT01_126 channel 2 19 GR FAA505 KNT01 KNT01_127 channel 2 19 QV 12.95* BLEG KNT01 KNT01_128 channel 2 20 QV 1.6* BLEG KNT01 KNT01_129 channel 2 20 QV 5.08* 3.5m BLEG KNT01 KNT01_130 channel 2 21 QV BLEG KNT01 KNT01_131 channel 2 21 QV 2.72* BLEG KNT01 KNT01_132 channel 2 22 QV 1.3* BLEG KNT01 KNT01_133 channel 2 22 QV 1.48* BLEG KNT01 KNT01_134 channel 2 GR FAA505 KNT01 KNT01_368 box sample 2 19 21 2 QV 1.3* BLEG KNT01 KNT01_369 box sample 2 21 23 2 QV BLEG KNT02 KNT02_135 Channel 2 GR FAA505 KNT02 KNT02_136 Channel 2 GR FAA505 KNT02 KNT02_137 Channel 2 QV 12.58* BLEG KNT02 KNT02_138 Channel 2 QV 4.38* 1.3m BLEG KNT02 KNT02_139 Channel 2 29 QV 2.03* BLEG KNT02 KNT02_141 Channel 2 29 GR FAA505 KNT02 KNT02_375 box sample 2 1 QV 5.63* BLEG KNT03 KNT03_145 Channel 2 GR FAA505 KNT03 KNT03_146 Channel 2 QV 8.68* 1m BLEG KNT03 KNT03_147 Channel 2 QV BLEG KNT03 KNT03_148 Channel 2 GR/QV FAA505 KNT03 KNT03_149 Channel 2 GR FAA505 KNT03 KNT03_150 Channel 2 GR FAA505 KNT03 KNT03_151 Channel 2 GR 1.08* FAA505 KNT03 KNT03_383 box sample 2 1 QV 1.4* BLEG KNT04 KNT04_157 Channel 2 MAF FAA505 KNT04 KNT04_166 Channel 2 MAF FAA505 KNT04 KNT04_169 Channel 2 GR FAA505 KNT04 KNT04_170 Channel 2 39 GR FAA505 KNT04 KNT04_171 Channel 2 GR FAA505 KNT04 KNT04_172 Channel 2 GR FAA505 KNT04 KNT04_173 Channel 2 GR FAA505 KNT04 KNT04_174 Channel 2 GR 2.19* FAA505 KNT04 KNT04_175 Channel GR FAA505 KNT05 KNT05_184 Channel 2 GR FAA505 KNT05 KNT05_185 Channel 2 GR FAA505 KNT05 KNT05_186 Channel 2 13 GR FAA505 KNT05 KNT05_188 Channel 2 QV 0.4m BLEG KNT05 KNT05_189 Channel 2 GR FAA505 KNT07 KNT07_394 channel 2 16 GR FAA505 KNT07 KNT07_395 channel 2 17 GR 4.15* FAA505 -22- KNT07 KNT07_396 channel 2 17 QV BLEG KNT07 KNT07_397 channel 2 18 QV 9.52* BLEG KNT07 KNT07_398 channel 2 18 QV 1.99* 3m BLEG KNT07 KNT07_399 channel 2 19 QV 3.16* BLEG KNT07 KNT07_402 channel 2 19 QV 5.9* BLEG KNT07 KNT07_404 channel 2 20 QV 1.69* BLEG KNT07 KNT07_405 channel 2 20 QV BLEG KNT07 KNT07_406 channel 2 21 QV BLEG KNT07 KNT07_407 channel 2 21 GR FAA505 KNT07 KNT07_408 channel 2 22 GR FAA505 KNT07 KNT07_409 channel 2 22 QV 26.72* BLEG KNT07 KNT07_410 channel 2 23 QV 8.16* BLEG KNT07 KNT07_411 channel 2 23 QV 11.94* 2.5m BLEG KNT07 KNT07_412 channel 2 24 QV BLEG KNT07 KNT07_413 channel 2 24 QV 1.13* BLEG KNT07 KNT07_414 channel 2 25 GR FAA505 KNT08 KNT08_190 Channel 2 GR FAA505 KNT08 KNT08_191 Channel 2 GR FAA505 KNT08 KNT08_192 Channel 2 GR FAA505 KNT08 KNT08_193 Channel 2 QV 1.74* 0.5m BLEG KNT08 KNT08_194 Channel 2 GR FAA505 KNT08 KNT08_373 box sample 2 QV 2.25* BLEG KNT09 KNT09_197 Channel 2 QV 5.51* BLEG KNT09 KNT09_199 Channel 2 QV 5.25* 1m BLEG KNT09 KNT09_201 Channel 2 4 GR FAA505 KNT09 KNT09_374 box sample 2 1 QV 5.79* BLEG KNT15 KNT15_225 Channel 2 2 GR FAA505 KNT15 KNT15_227 Channel 2 QV 1.27* BLEG KNT15 KNT15_228 Channel 2 QV BLEG KNT15 KNT15_229 Channel 2 QV 3.39* 2m BLEG KNT15 KNT15_230 Channel 2 QV BLEG KNT15 KNT15_231 Channel 2 GR FAA505 KNT15 KNT15_236 Channel 2 QV BLEG KNT15 KNT15_376 box sample 2 QV BLEG KNT15 KNT15_377 box sample 2 1 QV BLEG KNT15 KNT15_378 box sample 2 QV BLEG KNT16 KNT16_239 channel 2 4 GR FAA505 KNT16 KNT16_242 channel 2 4 GR FAA505 KNT16 KNT16_243 channel 2 5 GR FAA505 KNT16 KNT16_244 channel 2 7 GR 1.1* FAA505 KNT16 KNT16_246 channel 2 QV 0.5m BLEG KNT18 KNT18_248 channel 2 GR FAA505 KNT18 KNT18_249 channel 2 QV BLEG KNT18 KNT18_250 channel 2 QV 1.11* 1.5m BLEG KNT18 KNT18_251 channel 2 QV BLEG KNT18 KNT18_252 channel 2 GR FAA505 KNT18 KNT18_253 channel 2 9 GR FAA505 KNT18 KNT18_255 channel 2 10 GR FAA505 KNT18 KNT18_256 channel 2 12 QV BLEG KNT18 KNT18-379 box sample 2 QV BLEG KNT19 KNT19_432 box sample 2 1 QV FAA505 KNT21 KNT21_276 channel 2 3 QV 1.74* BLEG KNT21 KNT21_278 channel 2 4 QV 3.51* 1m BLEG KNT22 KNT22_283 channel 2 2 MAF 3.72* FAA505 KNT22 KNT22_285 channel 2 QV 1m BLEG KNT22 KNT22_286 channel 2 QV BLEG KNT23 KNT23_326 channel 2 3 QV 3.73* BLEG KNT23 KNT23_327 channel 2 QV 2.41* 1.7m BLEG KNT23 KNT23_328 channel 2 QV 2.16* BLEG KNT23 KNT23_329 channel 2 GR FAA505 KNT23 KNT23-370 box sample 2 3 QV 2.17* BLEG -23- KNT26 KNT26_288 channel 2 2 MAF FAA505 KNT26 KNT26_289 channel 2 2 MAF 1.24* FAA505 KNT26 KNT26_290 channel 2 3 GR FAA505 KNT26 KNT26_291 channel 2 3 GR 2.63* FAA505 KNT26 KNT26_292 channel 2 4 GR FAA505 KNT26 KNT26_293 channel 2 4 GR FAA505 KNT26 KNT26_294 channel 2 5 GR FAA505 KNT26 KNT26_295 channel 2 5 MAF FAA505 KNT26 KNT26_296 channel 2 6 MAF FAA505 KNT26 KNT26_297 channel 2 6 MAF FAA505 KNT26 KNT26_298 channel 2 7 MAF FAA505 KNT26 KNT26_302 channel 2 8 QV 1.04* BLEG KNT26 KNT26_303 channel 2 8 QV 5.87* BLEG KNT26 KNT26_306 channel 2 9 QV 14.19* 2m BLEG KNT26 KNT26_307 channel 2 10 QV 3.72* BLEG KNT26 KNT26_309 channel 2 11 GR 1.9* FAA505 KNT26 KNT26_310 channel 2 11 GR FAA505 KNT26 KNT26_311 channel 2 21 GR 2.06* FAA505 KNT26 KNT26_312 channel 2 22 QV 3.45* BLEG KNT26 KNT26_313 channel 2 22 QV 10.15* BLEG KNT26 KNT26_314 channel 2 23 QV BLEG KNT26 KNT26_315 channel 2 23 QV 2.21* 3m BLEG KNT26 KNT26_316 channel 2 24 QV BLEG KNT26 KNT26_318 channel 2 24 QV BLEG KNT26 KNT26_323 channel 2 GR FAA505 KNT27 KNT27_336 channel 2 QV 5.75* 0.4m BLEG KNT27 KNT27_337 channel 2 7 MAF FAA505 KNT27 KNT27_391 box sample 2 QV 2.06* BLEG KNT28 KNT28_339 channel 2 5 QV 3.76* 0.5m BLEG KNT28 KNT28_343 channel 2 6 GR 2.27* FAA505 KNT28 KNT28_392 box sample 2 5 QV 4.76* BLEG KNT29 KNT29_345 channel 2 4 QV BLEG KNT29 KNT29_346 channel 2 4 GR 1.59* FAA505 KNT29 KNT29_349 channel 2 9 GR FAA505 KNT29 KNT29_371 box sample 2 4 QV 3.61* BLEG KNT30 KNT30_352 channel 2 4 GR FAA505 KNT30 KNT30_353 channel 2 4 QV 1.21* BLEG KNT30 KNT30_354 channel 2 5 QV 2.71* BLEG KNT30 KNT30_355 channel 2 5 QV 1.42* BLEG KNT30 KNT30_356 channel 2 6 QV 10.63* 2m BLEG KNT30 KNT30_357 channel 2 6 QV 18.9* FAA505 KNT30 KNT30_358 channel 2 7 GR 1.59* FAA505 KNT30 KNT30_359 channel 2 7 GR FAA505 KNT30 KNT30_372 box sample 2 4 6 2 QV 1.88* BLEG KNT31 KNT31_362 channel 2 17 GR FAA505 KNT31 KNT31_363 channel 2 QV 1.27* BLEG KNT31 KNT31_364 channel 2 QV 2.14* 1.5m BLEG KNT31 KNT31_365 channel 2 QV 1.15* BLEG KNT31 KNT31_367 channel 2 MAFIC FAA505 KNT31 KNT31_393 box sample 2 1 QV BLEG KNT36 KNT36_495 channel 2 3 GR 1.37* FAA505 KNT36 KNT36_496 channel 2 QV 5.56* 0.5m BLEG KNT36 KNT36_503 channel 2 12 GR FAA505 KNT38 KNT38_443 channel 2 8 GR FAA505 KNT38 KNT38_444 channel 2 9 GR FAA505 KNT38 KNT38_445 channel 2 9 QV 2.24* BLEG KNT38 KNT38_447 channel 2 9 QV 2.19* 0.7m BLEG KNT38 KNT38_448 channel 2 10 GR FAA505 KNT39 KNT39_449 channel 2 4 GR FAA505 KNT39 KNT39_450 channel 2 4 QV BLEG KNT39 KNT39_451 channel 2 5 QV 2m BLEG KNT39 KNT39_452 channel 2 5 QV 1.27* BLEG KNT39 KNT39_453 channel 2 6 QV BLEG KNT39 KNT39_454 channel 2 6 GR FAA505 KNT39 KNT39_455 channel 2 GR 1.27* BLEG KNT39 KNT39_457 boxsample 2 QV 1.19* 0.6m BLEG KNT39 KNT39_458 channel 2 GR FAA505 -24- KNT39 KNT39_459 channel 2 12 GR FAA505 KNT39 KNT39_462 channel 2 12 QV 1.16* 0.7m BLEG KNT39 KNT39_464 boxsample 2 12 QV BLEG KNT39 KNT39_465 channel 2 13 GR FAA505 KNT39 KNT39_466 channel 2 13 GR FAA505 KNT39 KNT39_467 channel 2 14 GR FAA505 KNT39 KNT39_468 channel 2 14 GR FAA505 KNT40 KNT40_469 channel 2 3 GR FAA505 KNT40 KNT40_470 channel 2 3 GR FAA505 KNT40 KNT40_471 channel 2 4 GR FAA505 KNT40 KNT40_472 channel 2 7 GR 1.5* FAA505 KNT40 KNT40_473 channel 2 8 GR 1.47* FAA505 KNT40 KNT40_474 channel 2 8 QV 1.53* 0.5m BLEG KNT40 KNT40_475 box sample 2 8 QV 4.59* BLEG KNT40 KNT40_477 channel 2 9 GR FAA505 KNT40 KNT40_479 channel 2 10 GR FAA505 KNT40 KNT40_483 channel 2 11 GR FAA505 KNT40 KNT40_486 channel 2 13 QV 1.01* BLEG KNT40 KNT40_487 channel 2 13 GR 1.2* FAA505 KNT40 KNT40_488 channel 2 QV 2.17* BLEG KNT40 KNT40_490 box sample 2 QV 6.58* 0.7m BLEG KNT40 KNT40_491 channel 2 GR FAA505 The trench assay results for 85 samples (shown above with an * have values of 1.0 gram per metric ton or greater) average 3.96 grams per metric ton.Standard and duplicate samples are not included when calculating the average grade. Note: Compiled results for trenches 41-54 were not available when completing the above report. It is recommended that a targeted electrical induced polarization (I.P.) geophysical survey be implemented and then to be followed by additional reverse circulation (RC) drilling and core drilling, during 2010, to confirm these assay results at depth below selected trenches, artisanal mine workings and identified geophysical targets. Singida Gold Project Company personnel first visited the Singida project area during March, 2009 and became aware of the high level of artisanal (small scale) gold mining that was being conducted along an estimated five (5) kilometer mineralized zone. Subsequently, on May 15, 2009, the Company signed a Mineral Financing Agreement with one director of the Company authorizing him, on behalf of the Company, to acquire Primary Mining Licenses (“PMLs”) in the Singida area. As of March 31, 2010, this director has entered into several different Mineral Properties Sales and Purchase agreements with multiple PML owners that hold title to the licenses along the mineralized zone at the Singida project area. Twenty-three (23) PML agreements were executed for an outright purchase of the PMLs and they have been completed. These twenty-three PMLs have been 100% acquired by this director in behalf of the Company. The Company also has option agreements to acquire an additional thirty-seven (37) PMLs within a targeted area at the Singida project. Under the terms of all the agreements, if we complete all sixty (60) of the various agreements, that combined form the Singida project area, then our total purchase consideration will be $7,029,404 by February 2013. At the option of the Company, we may relinquish any PML at any time during the agreement and transfer the title back to the original owner. Also, at the option of the Company, a 2% Net Smelter Production royalty or 2% of the Net Sale Value may be substituted in place of the final payment for each PML and paid on a pro rata basis determined by the total final number of PMLs involved in a special mining license. On October 27, 2009, the Company signed and renewed a Mineral Properties Purchase Financing Agreement with one director of the Company which replaced the initial agreement with Kilimanjaro Mining on May 15, 2009.According to the renewed agreement, the Company shall provide all the finances required for acquiring and developing the PMLs in the Singida Project area and the Company will continue to have a 100% beneficial interest in all PMLs acquired by the director pursuant to the initial and renewed agreement. -25- On January 19, 2010, a director on behalf of the Company signed second addendums to Singida mineral properties sales and purchase agreements (“mineral agreement”) in 2009. The addendums revised and extended the secondary payments of the mineral agreements. As of March 31, 2010, under the terms of the mineral properties sales and purchase agreements the Company has completed initial option payments in the amount of $904,148 and $61,482 is accrued as a short term liability. Summary The Singida Gold Project is located in central Tanzania about 600 kilometers south of Mwanza and approximately 90 kilometers south-southeast of the Regional government and commercial town center of Singida. The gold fields of interest were discovered in 2004 by a local farmer, and the location is now an active small scale artisanal mine site that appears ideal for larger scale mechanized mining. Access from the town of Singida to the project is south over the main paved road to the village of Ikungi, and then easterly over an all-weather gravel road for a distance of about 70 kilometers to the village of Londoni. During the wet season, access within the project area requires 4WD vehicles. The property covers an area of about 6 square kilometers in QDS (Quadrangle) number 123/3 for Londoni Village. More than 200 mine shafts are estimated present along a shear zone vein system that is least five kilometers long. This mining activity lies along well defined, northwest-southeast trending silicified vein and shear zone structures that are in Precambrian Archean greenstone metavolcanic rocks. The shafts appear to average about 50 meters deep. We began working in the area following an initial field visit by company personnel in March, 2009. To date work conducted on the project includes:geologic mapping, detailed ground magnetic and electrical induced polarization (I.P.) geophysical surveying, mine dump sampling, tailing sampling and sampling of thirty-six underground mine shafts and mine workings. Detailed ground magnetic surveying consists of traverses totaling over 630 line kilometers, and over 50 line kilometers of IP surveying.Detailed geological mapping, magnetometer and IP surveying have defined a 5 kilometer long northwest-southeast trending mineralized sheared zone that contains a system of sub-parallel quartz veins known to carry important amounts of gold. The company has collected and assayed more than 8,000 rock samples for gold. A total of 184 underground samples, 2,478 tailings samples, and 5,545 mine dump samples were sent to SGS or HUMAC laboratories in Mwanza for gold assaying. Assays for 184 underground mine samples average 7.11 g/t; the highest grade is 140g/t. No Reserves or Resources are present at this time. Property Description and Location The Singida project is located in central Tanzania about 90 kilometers south-southeast of the town of Singida (Map 16). -26- Map 16: Singida Gold Project Location Map, Tanzania (PMLs held are shown in green) Accessibility, Climate, Local Resources, Infrastructure and Physiography The Singida Gold Project is located in central Tanzania about 600 kilometers south of Mwanza and approximately 90 kilometers south-southeast of the Regional government and commercial town center of Singida. The town of Singida has a population of approximately 75,000 people and a well-developed social and commercial infrastructure that includes transportation, telecommunications, educational institutes, hospitals, hotels, and recreational facilities. The project area is hilly, covered with reddish iron rich soils, thorn bushes, grasses and small trees.Some small family farms are present and corn is the main crop. The climate in the area is tropically humid with two distinct seasons; a rainy season from November to May and a dry season from June to October. Day time temperatures in the dry season vary from 22-32ºC.The region can experience strong winds; climatic conditions are not expected to unduly restrict exploration programs. History The Singida area was included in a countrywide airborne magnetic and radiometric survey undertaken by Geosurvey International between 1976 and 1979.In 1990 after reviewing existing information on the area, H. Barth compiled a geological map of the Lake Victoria Goldfields at a scale of 1:500,000; unfortunately this study stopped at Latitude 50 South, just north of the Singida project area. -27- Geological Setting The Singida project lies within the East African Archean craton.The Archaean craton in Tanzania consists largely of granites and related belts of volcanic and sedimentary greenstone rocks. The greenstone belts contain clastic debris of older granitic and gneissic basement rocks that locally abut against the older gneiss belts. The Archaean granites and greenstone belts are bordered on the west by a younger Proterozoic age Ubendian mobile belt. This Ubendian belt contains meta-sedimentary units not present in the Archaean, but that are considered to be metamorphosed relics of the Archaean sequences. The Ubendian rocks have undergone high-grade metamorphism and strong deformation. On the east, the Archaean block is bordered by the Neoproterozoic Mozambique mobile belt (Usagaran). The rocks of these belts include marbles and graphitic schists, gneisses and some high-grade granulites. At the close of the Proterozoic, the entire region was effectively peneplained and buried by continental clastic sediments of the Bukoban System. Abundant mafic dikes cut this sequence and appear to have been nearly contemporaneous with sedimentation. Most of the Bukoban rocks have now been eroded, but a major outlier remains in northwestern Tanzania. During the Mesozoic, clastic sediments of the Karoo Series were deposited in rift basins throughout eastern Tanzania. The oldest Karoo sequences are cut by a wide range of alkaline intrusives, including carbonatites, kimberlites and alkaline syenites. Tertiary sediments and volcanics overlie an erosion surface at the top of the Mesozoic. Subsequent formation of the Cenozoic rift valleys with their attendant sedimentation and alkalic volcanism has covered the Archaean and Proterozoic rocks in some areas, and at Singida iron rich soils have formed over the underlying greenstone rocks. Regional Geology The regional geology at Singida consists of Archean age porphyroblastic biotite granites and relatively minor amounts of greenstone rocks. The granitic terrain is similar to that found at Barrick’s large Buzwagi mine near the town of Kahama. At Singida, greenstone rocks hosting the gold mineralization are characterized by mafic volcanics, subordinate felsic volcanics and clastic sediments. These rocks have experienced multiple periods of deformation. Property Geology Associated with the mafic greenstone host rocks are sheared, fine to medium grained mafic dikes, a sheared mafic porphyry and gold bearing quartz veins.Ore minerals reported include native gold, pyrite, arsenopyrite, pyrrhotite and traces of chalcopyrite.Alteration and gangue minerals include hematite, silica, goethite, sericite, chlorite and limonite. Weathering and oxidation levels are believed to generally be between 15 and 20 meters deep. The project area is covered by reddish iron rich soils that are often 3 to 4 meters thick. Geologic mapping was conducted at a scale of 1:5,000 (Map 17). -28- Map 17: Geological Map of Primary Mining Licenses (PML’s) at the Singida Project The mineralized quartz vein system trends northwest-southeast with a general strike of about 310 degrees; vein dips are near vertical at about 800 NE. Multiple sub-parallel quartz veins are present along the five kilometer strike length. Deposit Types Gold ores at Singida are associated with structurally controlled shear zone hosted quartz veins in mafic greenstone host rocks and with pyrite, arsenopyrite, pyrrhotite and traces of chalcopyrite. The combination of elevated gold values, five kilometers of quartz veining in northwest-southeast trending fracture zones, cross cutting dikes and deformed greenstone rocks makes Singida a very attractive gold exploration project. Mineralization Exploration at Singida has identified a five kilometer long strike length of quartz veins hosted in greenstone volcanic rocks. Artisanal mining is very active in the area, Artisanal or small scale mining is from vertical mine shafts that have an average depth of about 50 meters, and based on safety conditions, Company geologists and technicians were able to enter and sample 36 of an estimated 200 mine shafts.A total of 184 samples were collected from the underground workings, and each sample weight was two kilograms.The samples were assayed at the SGS laboratory in Mwanza.In general, elevated gold values in the quartz veins are reported to correlate with stronger fracturing, more limonite and higher silicification.The higher gold values also tend to be associated with disseminated pyrite. -29- Map 18:Map of Mine Shaft Locations, Gold Assays and Vein Structures Exploration Exploration by the Company began in early June 2009 and continues until the time of this filing July, 2010.Exploration includes geologic mapping, mine shaft sampling and mapping, tailing sampling, mine dump sampling, ground magnetic and IP surveying. Geological Mapping Detailed geologic mapping by the Company is being conducted at a scale of 1:5,000 over the five kilometer long northwest trending mineralized zone.Multiple parallel to sub-parallel gold bearing quartz vein structures are present in volcanic greenstone rocks.These mineralized structures are well defined in the greenstone rock, and based on similar geologic settings, the veins could continue to a depth of at least 500 meters. Sampling and Assaying The Company’s exploration program collected 184 underground samples, 2,478 tailings samples, and 5,545 mine dump samples. Underground Sampling Many artisanal mine shafts lie along a 5 kilometer northwest trend and the shafts average about 50 meters deep. Samples were collected from the footwalls, the hanging walls and from within the quartz veins.The purpose of the underground sampling program was to determine the gold grades at depth. -30- Underground Sampling Procedure Mine shafts were entered that were observed to be safe. Two samples were collected as channel samples across the quartz veins and a third chip sample was collected from the vein.The chip sample is termed a “box sample.”One sample was collected from the footwall and one sample from the hanging wall; a total of 5 samples were collected from each shaft. Each sample weighed 2 kilograms and the rock was crushed to about 2 centimeters in diameter.A one kilogram sample was shipped to the SGS laboratory in Mwanza and a second one kilogram sample is in storage for reference. Blank and standard samples were inserted at 20 sample intervals; each sample location was numbered and photographed. Table 3: Assay Results from Sampling 36 Underground Small Scale Mining Shafts Shaft Number Sample No Sampling depth (m) Au g/t (Quartz vein) Hanging wall Footwall SH001 LNSH001 4 10cm LNSH002 4 F/W LNSH003 4 H/W SH002 LNSH004 4 30cm LNSH005 4 F/W LNSH006 4 H/W SH003 LNSH007 28 30cm LNSH008 28 F/W LNSH009 28 H/W SH004 LNSH010 41 5 50cm LNSH011 41 50cm LNSH012 41 50cm LNSH013 41 50cm LNSH014 41 F/W LNSH015 41 H/W SH005 LNSH016 18 50cm LNSH017 18 50cm LNSH018 18 50cm LNSH019 18 F/W LNSH021 18 21 H/W SH006 LNSH022 25cm LNSH023 25cm LNSH024 F/W LNSH025 H/W SH007 LNSH026 44 30cm LNSH027 44 Duplicate of LNSH027 LNSH028 44 F/W LNSH029 44 H/W SH008 LNSH030 30 25cm LNSH031 30 25cm LNSH032 30 25cm LNSH033 30 25cm LNSH034 30 F/W LNSH035 30 H/W SH009 LNSH036 33 30cm LNSH037 33 Duplicate of LNSH036 LNSH038 33 F/W LNSH039 33 H/W SH010 LNSH041 3 30cm LNSH042 3 Duplicate of LNSH041 LNSH043 3 F/W LNSH044 3 H/W SH011 LNSH045 8 30cm LNSH046 8 Duplicate of LNSH045 LNSH047 8 F/W LNSH048 8 H/W SH012 LNSH049 3 20cm LNSH050 3 Duplicate of LNSH049 LNSH051 3 F/W LNSH052 3 H/W -31- SH013 LNSH053 3 20cm LNSH054 3 Duplicate of LNSH053 LNSH055 3 F/W LNSH056 3 H/W SH014 LNSH057 10 30cm LNSH058 10 30cm LNSH059 10 Box sample LNSH061 10 F/W(10cm) LNSH062 10 H/W (10cm) SH015 LNSH063 18 30cm LNSH064 18 30cm LNSH065 18 Box sample LNSH066 18 F/W(20cm) LNSH067 18 H/W(10cm) SH016 LNSH068 2 20cm LNSH069 2 Duplicate of LNSH068 LNSH070 2 Box sample LNSH071 2 F/W(25cm) LNSH072 2 H/W(15cm) SH017 LNSH073 5 71 20cm LNSH074 5 Duplicate of LNSH073 LNSH075 5 Box sample LNSH076 5 F/W(10cm) LNSH077 5 HW(10cm) SH018 LNSH078 11 30cm LNSH079 11 Duplicate of LNSH079 LNSH081 11 Box sample LNSH082 11 F/W(10cm) LNSH083 11 H/W(5cm) LNSH084 24 50cm LNSH085 24 50cm LNSH086 24 Box sample LNSH087 24 F/W(10cm) LNSH088 24 H/W (10cm) SH019 LNSH089 31 25cm LNSH090 31 25cm LNSH091 31 Box sample LNSH092 31 F/W(10cm) LNSH093 31 H/W (10cm) SH020 LNSH094 3 20cm LNSH095 3 Duplicate of LNSH094 LNSH096 3 Box sample LNSH097 3 F/W (20cm) LNSH098 3 H/W (10cm) SH021 LNSH099 21 25cm LNSH101 21 25cm LNSH102 21 Box sample LNSH103 21 F/W LNSH104 21 H/W SH022 LNSH105 4 45cm LNSH106 4 Duplicate of LNSH105 LNSH107 4 Box sample LNSH108 4 F/W LNSH109 4 H/W SH023 LNSH110 3 25cm LNSH111 3 25cm LNSH112 3 Box sample LNSH113 3 F/W LNSH114 3 H/W SH024 LNSH115 3 40cm LNSH116 3 Duplicate of LNSH115 LNSH117 3 Box sample LNSH118 3 F/W LNSH119 3 H/W -32- SH025 LNSH121 47 25cm LNSH122 47 25cm LNSH123 47 Box sample LNSH124 47 F/W LNSH125 47 H/W SH026 LNSH126 23 20cm LNSH127 23 Box sample LNSH128 23 F/W LNSH129 23 H/W SH027 LNSH130 42 28 20cm LNSH131 42 20cm LNSH132 42 Box sample LNSH133 42 F/W LNSH134 42 H/W SH028 LNSH135 32 30cm LNSH136 32 Duplicate of LNSH135 LNSH137 32 Box sample LNSH138 32 F/W LNSH139 32 H/W SH029 LNSH141 40 30cm LNSH142 40 Duplicate of LNSH141 LNSH143 40 Box sample LNSH144 40 F/W LNSH145 40 H/W SH030 LNSH146 4 25cm LNSH147 4 Box sample LNSH148 4 F/W LNSH149 4 H/W SH031 LNSH150 18 20cm LNSH151 18 20cm LNSH152 18 Box sample LNSH153 18 F/W LNSH154 18 H/W SH032 LNSH155 2 30cm LNSH156 2 Box sample LNSH157 2 F/W LNSH158 2 H/W SH033 LNSH159 4 30cm LNSH161 4 Box sample LNSH162 4 F/W LNSH163 18 H/W LNSH164 16 30cm LNSH165 16 Duplicate of LNSH164 LNSH166 16 24 Box sample LNSH167 16 F/W LNSH168 16 H/W SH034 LNSH169 16 25cm LNSH170 16 25cm LNSH171 16 Box sample LNSH172 16 F/W LNSH173 16 H/W LNSH174 16 15cm Box sample LNSH175 16 F/W LNSH176 16 1 H/W SH035 LNSH177 20cm LNSH178 Box sample LNSH179 F/W LNSH181 H/W SH036 LNSH182 12cm LNSH183 F/W LNSH184 H/W -33- Gold Tailings Sampling The Company began sampling mine tailings on July 5th and continued until August 9th, 2009.A total of 97 individual tailing piles were sampled using augers for holes spaced on a 4 meter by 4 meter grid. A total of 2,478 samples were collected and assayed during this sampling program.The sampling aimed at evaluating the tonnage and the average grade for the tailing piles. Mine Dump Sampling The Company began sampling Singida mine dumps on July 8th and continued until mid-September, 2009.A total of 5,545 samples were collected with the purpose of determining the tonnage and grade of approximately 200 mine dumps on property controlled by the company. Geophysical Surveying Ground Magnetic Survey A detailed ground magnetic survey is being conducted using Company owned equipment, the field data is transmitted on a daily basis for state of the art processing in Golden, Colorado.The survey lines are oriented north-south; are 25 meters apart; 420 line kilometers are complete; another 56 line kilometers remain in progress (Map 19). Map 19: Ground Magnetic Survey Traverse Plan Map -34- Based on images produced, there appears to be a northwest-southeast trending vein strike length of more than 5 kilometers. In addition, multiple parallel quartz veins appear to be present and are shown in yellow (Map 20) along with northeast trending mafic dikes. The trend appears to be open to the northwest and to the southeast; the northeast-southwest trending mafic dikes appear to cross-cut the major mineralized structures and may locate a possible open-pit drill target. Map 20: Total Horizontal Gradient Magnetic Image and Interpreted Quartz Veins Induced Polarization (I.P.) Survey The detailed I.P. survey results clearly define the northwest trending vein structures and also appear to show increased structural widths. These images will help define future drill locations.Initial I.P. results are shown below in Map 21 and 22. -35- Map 21: Apparent Resistivity, Quartz Veins and Artisanal Shafts over Block C Map 22: Gradient IP, Quartz Veins and Artisanal Shafts over Block C -36- Sampling Method and Approach Detailed underground vein and wall rock samples, mine dump samples and artisanal mine tailing samples were collected by Lake Victoria mining company at the Singida gold project.These sample results confirm the presence of multiple veins over at least a five kilometer long strike length. Mineral Processing and Metallurgical Testing We collected Singida artisanal mine tailings for gold recovery testing. The recovery tests were conducted at the Resource Development Laboratory, Golden Colorado. The tailing samples assayed 4.65 grams per metric ton gold, and bottle roll leaching tests, after: 6 hours resulted in 74.9 percent gold recovery; 24 hours resulted 81.9 percent extraction; and 48 hours yielded 86.6 percent recovery. Mineral Resource and Mineral Reserve Estimates No Reserves or Resources are present at this time. Interpretation and Conclusions Gold ores at Singida are associated with structurally controlled quartz veins with pyritic sulfides in volcanic greenstone host rocks. The combination of gold with northwest-southeast trending fracture zones, greenstone rocks and well defined geophysical targets makes Singida an attractive exploration target that is ready for drill targeting. The main conclusions of Lake Victoria’s exploration activities are: ·the five kilometer long property has the potential and justifies an aggressive exploration. ·the quartz veins come to surface and artisanal mines can be expanded at depth with mechanical methods. ·the geology and geophysics of the area provides important target areas that require drilling to define the depth and strike potential. ·that on a regional scale, the strike of the main artisanal mining areas trends northwest-southeast. ·the gold mineralization is associated with silicified greenstone volcanic rocks; gold is coarse grained ExplorationWork to be Planned The proposed exploration program is designed to expand the known system and to advance the project towards possible production. The proposed two-phase exploration and development program is summarized below: ·GPS-controlled geologic mapping to accurately locate all existing veins and artisanal mine sites. ·Soil geo-chem sampling to identify the anomalous zones and the gold desimination. ·Ground geophysical E-M survey to locate structural controls at depth below existing artisanal mines. ·Shallow trenching in selected areas to confirm parallel vein locations. ·Reverse Circulation drilling to test for gold values at 50 meters below existing workings. ·Diamond core drilling to test for gold and vein structures at 100 and 150 meters below existing workings. Other Projects On May 4,2009, Kilimanjaro completed a Property Acquisition Agreement with Geo Can. Under the terms of the agreement Kilimanjaro acquired 100% interests of the mineral property assets of Geo Can which included 33 gold prospecting licenses and 13 uranium licenses. Included in this agreement were the Kalemela project’s licenses, Geita project’s license and Kinyambwiga project’s license. Although our exploration focus during this reporting -37- period was on Kinyambwiga and Singida gold projects, we plan to commence initial exploration on our other gold projects during the upcoming reporting period as we continue to advance Kinyambwiga and Singida. See ITEM 2: Properties, Table 1 and Table 2 for a complete property license list by project, license number area, district and size. Competitive Factors The gold mining industry is fragmented, that is there are many gold prospectors and producers, small and large. We are a small exploration stage mining company and we do not have the financial, personnel or equipment resources that many competitors possess. Because of our lack of resources we may not be able to adequately withstand the competitive forces that exist in the mining industry generally and specifically with respect to gold mining. Regulations Mineral rights in the United Republic of Tanzania are governed by the Mining Act of 1998, and control over minerals is vested in the United Republic of Tanzania. Prospecting for minerals may only be conducted under authority of a mineral right granted by the Ministry of Energy and Minerals under this Act. The three types of mineral rights most often encountered, which are applicable to us include: prospecting licenses; retention licenses; and mining licenses. A prospecting license grants the holder thereof the exclusive right to prospect in the area covered by the license for all minerals, other than building and gemstones, for a period of three years. Thereafter, the license is renewable for two further periods of two years each. On each renewal of a prospecting license, 50 percent of the area covered by the license must be relinquished. Before application is made for a prospecting license, a prospecting reconnaissance for a maximum area of 5,000 square kilometers is issued for a period of two years after which a three-year prospecting license is applied for. A company applying for a prospecting license must, inter alia, state the financial and technical resources available to it. A retention license can also be requested from the Minister, after the expiry of the 3-2-2-year prospecting license period, for reasons ranging from funds to technical considerations. Mining is carried out through either a mining license or a special mining license, both of which confer on the holder thereof the exclusive right to conduct mining operations in or on the area covered by the license. A mining license is granted for a period of 10 years and is renewable for a further period of 10 years. A special mining license is granted for a period of 25 years and is renewable for a further period of 25 years. If the holder of a prospecting license has identified a mineral deposit within the prospecting area which is potentially of commercial significance, but it cannot be developed immediately by reason of technical constraints, adverse market conditions or other economic factors of a temporary character, it can apply for a retention license which will entitle the holder thereof to apply for a special mining license when it sees fit to proceed with mining operations. A retention license is valid for a period of five years and is thereafter renewable for a single period of five years. A mineral right may be freely assigned by the holder thereof to another person, except for a mining license, which must have the approval of the Ministry to be assigned. However, this approval requirement for the assignment of a mining license will not apply if the mining license is assigned to an affiliate company of the holder or to a financial institution or bank as security for any loan or guarantee in respect of mining operations. A holder of a mineral right may enter into a development agreement with the Ministry to guarantee the fiscal stability of a long-term mining project and make special provision for the payment of royalties, taxes, fees and other fiscal imposts. We have complied with all applicable requirements and the relevant licenses have been issued. -38- Environmental Law We are also subject to Tanzania laws dealing with environmental matters relating to the exploration and development of mining properties. While in the exploration stage, on any of our project areas, we are conscious of any environmental impact we may be having. However, our obligations are very limited, as our activities cause minimal environmental disturbances and are limited to mapping, sampling, trenching, geophysical surveying and drilling. Once project areas reach a point of being commercially feasible for mining then we will be required to conduct proper environmental impact studies based on feasibility reports and planned mining operations. We do protect the environment through any regulations affecting: 1.Health and Safety 2.Archaeological Sites 3.Exploration Access Employees To the extent possible we intend to use the services of subcontractors for manual labor and exploration work on our properties. Lake Victoria Resources (T) Limited, our wholly owned Tanzania subsidiary may hire subcontractors and employees to complete exploration work. A large skilled and unskilled workforce is readily available within Tanzania to satisfy any labour requirements we may have. Through contractors and skilled professional employees the company does provide any necessary on the job training to accomplish our exploration objectives. Employees and Employment Agreements At present, we have no full-time employees.Our two officers and directors will each devote a minimum of about 30 percentof their time to our operation.Our officers and directors do not have employment agreements with us. We presently do not have pension, health, annuity, insurance, stock options, profit sharing or similar benefit plans; however, we may adopt plans in the future. There are presently no personal benefits available to our officers and directors. Our president Roger Newell and secretary Heidi Kalenuikwill handle our administrative duties. ITEM 1A.RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 1B.UNRESOLVED STAFF COMMENTS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 2.PROPERTIES. Licenses The following chart (Table 4) is a complete list of each gold license that we own by project name, license number, the area of location, district of its location and the size in square kilometers.The gold license list (Table 4) is followed by a Table 5, a complete list of our uranium prospect licenses. We own no prospecting property other than the following licenses listed on Table 4 and 5: -39- Table 4: Gold Projects and License List Project License No Area District Size (SqKm) GEITA PL 2806/2004 Geita Geita PL 5958/2009 Geita Geita MUSOMA BUNDA PL 4511/2007 Masinono Musoma PL 3966/2006 Suguti Musoma Kinyambwiga PL 4653/2007 Kinyambwiga Musoma 24 PML's 1)PM0001173 Kinyambwiga Musoma 8.36 Hectares 2)PM0001174 Kinyambwiga Musoma 8.36 Hectares 3)PM0001175 Kinyambwiga Musoma 8.36 Hectares 4)PM0001176 Kinyambwiga Musoma 8.36 Hectares 5)PM0001177 Kinyambwiga Musoma 8.36 Hectares 6)PM0001178 Kinyambwiga Musoma 8.36 Hectares 7)PM0001179 Kinyambwiga Musoma 8.36 Hectares 8)PM0001180 Kinyambwiga Musoma 8.36 Hectares 9)PM0001181 Kinyambwiga Musoma 8.36 Hectares 10)PM0001182 Kinyambwiga Musoma 8.36 Hectares 11)PM0001183 Kinyambwiga Musoma 8.36 Hectares 12)PM0001184 Kinyambwiga Musoma 8.36 Hectares 13)PM0001185 Kinyambwiga Musoma 8.36 Hectares 14)PM0001301 Kinyambwiga Musoma 8.36 Hectares 15)PM0001302 Kinyambwiga Musoma 8.36 Hectares 16)PM0001307 Kinyambwiga Musoma 8.36 Hectares 17)PM0004582 Kinyambwiga Musoma 8.36 Hectares 18)PM0004583 Kinyambwiga Musoma 8.36 Hectares 19)PM0004584 Kinyambwiga Musoma 8.36 Hectares 20)PM0004585 Kinyambwiga Musoma 8.36 Hectares 21)PM0004586 Kinyambwiga Musoma 8.36 Hectares 22)PM0004587 Kinyambwiga Musoma 8.36 Hectares 23)PM0004588 Kinyambwiga Musoma 8.36 Hectares 24)PM0004589 Kinyambwiga Musoma 8.36 Hectares BUHEMBA PL 2979/2005 Buhemba Serengeti PL 5919/2009 Buhemba Serengeti UYOWA PL 4531/2007 Uyowa Urambo PL 3425/2005 Uyowa Uyowa PL 5009/2008/ Uyowa Urambo PL 5916/2009 Uyowa Urambo PL 5153/2008 Uyowa Uyowa PL 3557/2005 Uyowa Uyowa -40- Project License No Area District Size (SqKm) KAHAMA SOUTH PLR 4188/2006 Kahama South Kahama PLR 4189/2006 Kahama Kahama TARIME NORTH MARA PL 4882/2007 Tarime Nyagisa/Tarime PL 3340/2005 Ikoma Tarime PL 3341/2005 Utegi Tarime PL 3339/2005 Tarime Tarime PL 4225/2007 Kiagata Musoma NORTH MARA NYABIGENA EAST PL 3355/2005 Nyamwanga/Nyamongo Tarime PL 4645/2007 Tarime Tarime KUBAISI-KISERYA PL 3338/2005 Kubaisi Musoma KAHAMA SHINYANGA PL 3439/2005 Salawe Shinyanga KALEMELA PL 2747/2004 Magu Magu PL 2910/2004 Bunda South Bunda PL 3006/2005 Bunda Bunda PL 5892/2009 Magu Magu PL 5912/2009 Magu Magu PL 5988/2009 Bunda South Magu Singida 60 PMLs 200mx500m Singida - Londoni Singida 6 30 Prospecting Licenses (PLs) - Total SqKm 84 Primary Mining Licenses (PMLs) -41- Table 5 – Uranium Projects and License List Project License No Area District Size (SqKm) MBINGA PLR4433/2007 Mbinga Songea PLR4335/2007 Litembo Mbinga PL 4254/2007 Pulambili Mbinga KIWIRA PL 4651/2007 Makete Makete & Kyela PL 4406/2007 Chunya Mbeya PL 4514/2007 Kyela Kyela NJOMBE PLR4297/2007 Njombe Makete LAKE RUKWA PLR 4068/2007 Chunya Mbeya MKUJU EAST PLR4692/2007 Madaba Liwale PLR 4644/2007 Madaba North Liwale and Kilombero 10Prospecting Licenses - Total (Sqkm) ITEM 3.LEGAL PROCEEDINGS. We are presently not a party to any litigation. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the fourth quarter, there were no matters submitted to a vote of our shareholders. PART II ITEM 5.MARKET PRICE FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our shares are traded on the Bulletin Board operated by the Federal Industry Regulatory Authority under the symbol “LVCA.”A summary of trading by quarter for 2010 and 2009 fiscal years are as follows: Fiscal Year High Bid Low Bid Fourth Quarter 1-01-10 to 3-31-10 $ 0.65 $ 0.33 Third Quarter 10-01-09 to 12-31-09 $ 1.46 $ 0.56 Second Quarter 7-01-09 to 9-30-09 $ 0.98 $ 0.50 First Quarter 4-01-09 to 6-30-09 $ 0.58 $ 0.42 -42- Fiscal Year High Bid Low Bid Fourth Quarter 1-01-09 to 3-31-09 $ 0.62 $ 0.34 Third Quarter 10-01-08 to 12-31-08 $ 1.20 $ 0.55 Second Quarter 7-01-08 to 9-30-08 $ 1.22 $ 0.44 First Quarter 4-01-08 to 6-30-08 $ 0.90 $ 0.02 Cash Dividends As of the date of this report, we have not paid any cash dividends to stockholders. The declaration of any future cash dividend will be at the discretion of our board of directors and will depend upon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions. It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Section Rule 15(g) of the Securities Exchange Act of 1934 Our shares are covered by section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser’s written agreement to the transaction prior to the sale. Consequently, the rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such as “bid” and “offer” quotes, a dealers “spread” and broker/dealer compensation; the broker/dealer compensation, the broker/dealers duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers rights and remedies in causes of fraud in penny stock transactions; and, the FINRA’s toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. Securities authorized for issuance under equity compensation plans We do not have an equity compensation plans and accordingly we do not have securities authorized for issuance hereunder. ITEM 6.SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This section of the annual report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their -43- nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results of our predictions. During January 2010, the Company's management reevaluated its accounting treatment of the presentation of its business combination and relationships with related parties. The Company has made several changes to the narrative sections of their previous filings and restated its financial statements to conform to our understanding of the relative effects of this reevaluation. Kilimanjaro Mining Company Inc (“Kilimanjaro”) initially classified their ownership in Lake Victoria as a temporary investment. The securities were classified as available for sale and reported at fair value. The investment was revalued at each reporting period to fair value and the gain/loss on investment was recorded as other comprehensive income. The management of Kilimanjaro re-evaluated that Kilimanjaro’s control position during the transition period and determined Kilimanjaro and its control group retained permanent control of Kilimanjaro and its subsidiary throughout the periods presented. Although Kilimanjaro’s investment was temporarily diluted, the investors were passive investors and management and the directors retained control of Kilimanjaro through the subsequent acquisition.The financial statements have been presented to fully disclose this method of accounting. On August 7, 2009, Kilimanjaro and Lake Victoria completed the Securities Exchange Agreement (the “Acquisition”) under which Lake Victoria acquired all of the issued and outstanding common shares of Kilimanjaro. The stockholders of Kilimanjaro received shares representing approximately 67% of Lake Victoria’s issued capital shares. Since the stockholders of Kilimanjaro own a majority of the outstanding shares of the common stock of Lake Victoria, the Acquisition was accounted for as a “reverse acquisition restructuring” and recapitalization, whereby Kilimanjaro is the accounting acquirer for financial statement purposes which includes the complete financial information on its controlled subsidiary which was Lake Victoria. Additionally, Kilimanjaro and Lake Victoria were under common control since each of the entities’ inception. Accordingly, the two entities were consolidated for all periods since its inception. Results of Operations For the twelve months ending March 31, 2010 compared to the twelve months ending March 31, 2009: For the twelve months ending March 31, 2010, we recorded a net loss before attribution of the non-controlling interest of $8,034,469. After attribution of the non-controlling interest of $1,927,226, the loss attributed to the Company was $6,107,243, or $0.12 per share compared to a net loss for the corresponding period of 2009 of $1,401,281 or $0.06 per share. All discussions of expenses reflect no attribution to the non-controlling interest. General and administrative expense for the twelve months ending March 31, 2010 increased by $1,364,037 to $1,455,998 compared to $91,961 for the same period in 2009. Property acquisition costs during the 2010 twelve months period decreased by $2,529,689 to $3,935,611 compared to $6,465,300 in 2009. Exploration costs during the 2010 twelve months period decreased by $210,357 to $803,810 as compared to $1,014,167 for the same period of 2009. Consulting fees for the twelve months ended March 31, 2010 increased to $1,455,922 compared to $425,173 for the same period of 2009. -44- Management and director fees in the 2010 period increased to $198,017 compared to $120,500 in 2009. As of May 19, 2010, the Company completed a private placement of 10,473,000 units at $0.20 per share for total consideration of $2,063,100 and subscription receivable of $20,000, net of cost of $11,500. Of this, 7,343,650 units were sold for cash consideration of $1,448,730 as of March 31, 2010. Each Unit consists of one share of common stock and one redeemable warrant.One redeemable warrant and payment of $1.25 entitles the holder to purchase one additional share of common stock.The exercise period of the redeemable warrants is thirty-six months from January 28, 2010. Included in the private placement were 1,350,000 units issued to three directors and officers for $270,000. On December 31, 2009, the Company completed a private placement of 2,701,001 units at $0.60 per unit for cash of $1,574,704, net of cost of $45,900. Each unit consists of one share of common stock and one redeemable warrant. Two redeemable warrants and payment of $1.25 entitles the holder to purchase one additional share of common stock. The exercise period of the redeemable warrants is thirty-six months from September 9, 2009. As of September 30 and December 31, 2009, the Company received $120,000 and $1,454,704, respectively. On November 9, 2009, we incorporated Lake Victoria Resources (T) Limited, in Tanzania, as a wholly owned subsidiary corporation to conduct exploration and mining activities on all of our mineral properties. On July 8, 2009, Kilimanjaro Mining Company, Inc. and Lake Victoria Mining Company, Inc. entered into a Securities Exchange Agreement (the “acquisition”) under which Lake Victoria acquired all of the issued and outstanding common shares of Kilimanjaro.Prior to the acquisition, Lake Victoria was a registrant with the Securities and Exchange Commission and a consolidated subsidiary of Kilimanjaro. Kilimanjaro and Lake Victoria had been under common control since each of the entities’ inception. The acquisition was completed on August 7, 2009 and the stockholders of Kilimanjaro received approximately 67% of the Company’s issued capital shares.The acquisition was accounted for as a “reverse acquisition restructuring” and recapitalization of Kilimanjaro.As the result of this transfer, the former stockholders of Kilimanjaro owned a majority of the outstanding shares of the common stock of the Company, and Kilimanjaro was treated as the accounting acquirer for financial statement purposes. Since Lake Victoria was a consolidated subsidiary of Kilimanjaro, all of the historical accounting information previously reported by the registrant is incorporated in the historical financial information of the Company’s consolidated financial statements. Accordingly, the two entities consolidation reflects all of the historical financial information without any modification for recognition of fair value adjustments based upon a business combination.The equity of Kilimanjaro for accounting purposes was restated in the legal framework of its previously controlled subsidiary Lake Victoria.The continuing legal entity is Lake Victoria Mining Company, Inc. and all equity information has been restated under its share structure and the continuing accounting of the consolidated results of operations are based upon Kilimanjaro’s consolidation of financial information from inception. Plan of Operation Our exploration objective is to find an economic mineral body containing gold. Our success depends upon finding mineralized material. This includes a determination by our contracted consultants and professional staff whether the property contains resources and/or reserves. Mineralized material is a mineralized body, which has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average percentage grade of metals to justify removal. If we don’t find mineralized material or we cannot remove mineralized material, either because we do not have the money to do so or because it is not economically feasible to do so, we will cease operations and you could lose your investment. In addition, we may not have enough money to complete exploration of our properties. If it turns out that we have not raised enough money to complete our exploration program, we will try to raise additional funds from another public offering, a private placement or loans. At the present time, we are attempting to raise additional money, but there is no assurance that we will be successful. If we need additional money and can’t raise it, we will have to suspend or cease operations until we succeed in raising additional money. -45- We must continue to conduct exploration to determine what amount of gold and other minerals, if any, exist in our properties and if any minerals which are found can be economically extracted and profitably processed. We contracted with Geo Can Resources Company Limited (“Geo Can”), which is a contract services exploration company in Tanzania, East Africa, to perform exploration services on all our properties. All exploration and payment commitments as per agreements between Geo Can and the Company for the Geita, Kinyambwiga and Kalemela projects were cancelled as part of the agreement between Geo Can and Kilimanjaro prior to the August 7, 2009 share exchange agreement. Both companies have mutually agreed that the exploration agreements were terminated in November 2009 when the Company incorporated its own exploration subsidiary, Lake Victoria Resources (T) in Tanzania. PROJECTS On May 4, 2009, Kilimanjaro completed a Property Acquisition Agreement with Geo Can Resources Company Limited (“Geo Can”). Under the terms of the agreement Kilimanjaro acquired a 100% interest of the mineral property assets of Geo Can which included 33 gold prospecting licenses and 13 uranium licenses. Geo Can had entered into property agreements regarding some of these resource properties with Lake Victoria before the share purchase agreement and now Geo Can no longer has any interest in those prior property agreements. The May 4, 2009 Property Acquisition dramatically increased our prospecting property portfolio in Tanzania overnight. All of the Company’s mineral property interests are located in Tanzania. Geo Can holds resource properties in trust for Kilimanjaro. Most of the resource property interests are still formally registered to Geo Can to save on registration fees until the annual filing for each property comes due at which time the formal registration of each property will be transferred to Kilimanjaro or as directed by Kilimanjaro. Our exploration focus throughout this reporting period was on advancing Kinyambwiga and Singida gold projects. This will continue in 2010 and we plan to commence initial exploration on our other projects in conjunction with continuing to advance these two projects. Kalemela Gold Project Kalemela project is comprised of PL2747/2004, PL2910/2004, PL3006/2005, PL2892/2009, PL5912/2009 and PL5988/2009 totaling approximately 253.80 sq. km.The first event that occurred, on April 1, 2007, was the acquisition of the prospecting license, PL2747/2004 from Uyowa Gold Mining and Exploration Company Limited, P.O. Box 3167, Dar es Salaam, Tanzania. Kalemela Gold Project license number: PL2747/2004 is located within the Southeastern Lake Victoria Goldfields in Northern Tanzania in Magu District, Mwanza Region and is approximately 125 kilometers northeast of Mwanza. This was followed by a physical examination of the property by Dr. Roger A. Newell, a geologist, our president and director. The license is recorded in Geo Can’s name. Following the initial examination, we entered an Exploration Services Agreement with Geo Can to conduct geologic mapping, soil and rock sampling and ground magnetic surveys. Subsequently, on November 18, 2008 we acquired two adjacent and contiguous licenses PL3006/2005 and PL2910/2004. We expanded our mineral exploration budget with Geo Can to complete a similar initial exploration program that was conducted on PL2747/2004. We have completed the initial exploration of PL3006/2005 and PL2910/2004.The three licenses totaled about 260 square kilometers. Results of geologic mapping, ground magnetic surveying and soil and rock sampling have identified exploration sites suitable for electrical induced polarization (I.P.) geophysical surveys to further define possible drill targets. Depending on available resources and project scheduling, follow up soil sampling will be conducted to confirm previous sampling results, followed by a targeted electrically induced polariztion (I.P.) geophysical survey and a possible initial drill program. No additional work was conducted on the Kalemela project during this reporting period. -46- State Mining Project On December 22, 2008, we completed an “Option to Purchase Prospecting Licenses Agreement” with Geo Can for PL4339/2006 and PL2702/2004. Under the terms of the agreement and the consideration paid, we will acquire the exclusive and irrevocable option to acquire from the State Mining Corporation a 90% undivided interest in PL4339/2006 and PL2702/2004 through the Geo Can Option. Dr. Roger A. Newell and Mr. Ahmed Magoma completed a field visit to PL2702 and PL5469 on January 19th 2009. Shallow iron stained artisanal mine pits are present and these pits reveal 0.5 meter to 1 meter thick northeast striking and steeply dipping quartz veins. Evidence of earlier RAB drilling was also observed. Plans and budgets for the mineral exploration program on these properties were prepared with the intent for the program to be conducted during the last two quarters of 2009. On August 10, 2009, the Company decided to release the above three licenses and transferred them back to State Mining Company on August 11 and September 15, 2009.The Company has abandoned its interests in this project and will not be involved any further exploration activities. Geita ProjectPL2806/2004 and PL5958/2009 On January 27, 2009, we executed a definitive Option Agreement (the “Option”) with Geo Can to earn a 50% interest in Geo Can’s Geita Gold Project, Prospecting License Number PL2806. Under the terms of the Option, we acquired a 50% interest in the “Property” totaling 43.77 sq km. The “Option” also provides for the Company to acquire, through “Remaining Interest Options,” up to a 75% interest in the gold project. The Geita Gold Project (License number: PL2806/2004) is located in Northern Tanzania within the Lake Victoria goldfields in the Geita District, Mwanza Region. This license is approximately 300 meters south of AngloGold-Ashanti’s world-class Nyankanga gold deposit, about 6 kilometers west of the town of Geita and about 78 kilometers west of Mwanza. The original prospecting license PL2806 has been divided and the project is now comprised of two licenses: PL2806/2004 – 21.59 sq.km. and PL5958/2009 – 20.85 sq.km. which totals about 42.44 sq.km. During 2008 Geo Can completed detailed ground magnetic surveys, and both reconnaissance and detailed electrical prospecting (induced polarization, I.P.) surveys. Following this work, we commenced drilling on the Geita Project in January, 2009 and completed 37 reverse circulation drill holes for a total of 3,508 meters (11,506 feet). The drilling identified sub-economic gold values; the best mineralized intersection was 2 meters of 3.03 grams per metric ton from 50 meters to 52 meters in drill hole GR-15. The geophysical and geological information continues to be reviewed to determine if additional exploration targets exist that justify additional work. No additional work was conducted on the project during this reporting period. Kinyambwiga Gold Project The Kinyambwiga Gold Project is about 208 kilometers northeast of the city of Mwanza in northern Tanzania. On April 2, 2009 we completed an “Option to Purchase Prospecting Licenses Agreement” with Geo Can for PL4653/2007. Under the terms of the agreement and the consideration paid, we will acquire the exclusive and irrevocable option to acquire from Geo Can an 80% undivided interest in PL4653/2007.Previous exploration work completed included: geological and regolith mapping, ground magnetics at 200m grid, geochemical soil sampling at 200X50 grid, trenching, pitting and 6000 meters of RAB and 1300 meters of RC drilling. A detailed ground magnetic survey at 50m grid spacing was completed on a portion of the prospecting license, and on June 4th, 2009 we began to excavate exploration trenches to further expose previously identified quartz veins. Over 50 trenches have been excavated and rock samples from the trenches have been submitted to an assay laboratory.Detailed ground magnetic surveying suggested that the previously identified quartz veins have a strike length of at least one kilometer.A detailed trenching program further defined the quartz veins, and 134 samples collected from 22 trenches averaged 2.28 grams per metric ton. An additional 24 bulk samples were selected for leach assaying these samples returned and average of 3.48 grams per metric ton.Routine fire assays for these same 24 bulk samples averaged 3.56 grams per metric ton.Previous excavations and shallow reconnaissance drilling suggests that multiple veins are present and may extend over a 2 kilometer distance.Additional RC and core drilling may be planned to confirm these assay results at depth below selected trenches and artisanal mine workings. -47- Singida Gold Project Company personnel first visited the Singida project area during March, 2009 and became aware of the high level of artisanal (small scale) gold mining that was being conducted along an estimated five (5) kilometer mineralized zone. Subsequently, on May 15, 2009, the Company signed a Mineral Financing Agreement with one director of the Company authorizing him, on behalf of the Company, to acquire Primary Mining Licenses (“PMLs”) in the Singida area. As of March 31, 2010, this director has entered into several different Mineral Properties Sales and Purchase agreements with multiple PML owners that hold title to the licenses along the mineralized zone at the Singida project area. Twenty-three (23) PML agreements were executed for an outright purchase of the PMLs and they have been completed. These twenty-three PMLs have been 100% acquired by this director in behalf of the Company. The Company also has option agreements to acquire an additional thirty-seven (37) PMLs within a targeted area at the Singida project. Under the terms of all the agreements, if we complete all sixty (60) of the various agreements, that combined form the Singida project area, then our total purchase consideration will be $7,029,404 by February, 2013. At the option of the Company, we may relinguish any PML at any time during the agreement and transfer the title back to the original owner. Also, at the option of the Company, a 2% Net Smelter Production royalty or 2% of the Net Sale Value may be substituted in place of the final payment for each PML and paid on a pro rata basis determined by the total final number of PMLs involved in a special mining license. On October 27, 2009, the Company signed and renewed a Mineral Properties Purchase Financing Agreement with one director of the Company which replaced the initial agreement with Kilimanjaro Mining on May 15, 2009.According to the renewed agreement, the Company shall provide all the finances required for acquiring and developing the PMLs in the Singida Project area and the Company will continue to have a 100% beneficial interest in all PMLs acquired by the director pursuant to the initial and renewed agreement. On January 19, 2010, a director on behalf of the Company signed second addendums to Singida mineral properties sales and purchase agreements (“mineral agreement”) in 2009. The addendums revised and extended the secondary payments of the mineral agreements. As of March 31, 2010, under the terms of the mineral properties sales and purchase agreements the Company has completed initial option payments in the amount of $904,148 and $61,482 is accrued as a short term liability. The Singida Gold Project lies about 600 kilometers south of the city of Mwanza.The Singida project is the location of active artisanal mining and we have conducted detailed underground sampling, sampling of artisanal mine waste dumps and processed tailing piles.More than 8,200 samples have been collected and assayed.From 36 mine shafts and connected workings, over a strike length of about 5km, 176 samples averaged 7.1 grams per metric ton; assays for 1,138 samples from artisanal mine dumps located at surface and containing about 20,000 tons average about 2.14 g/t; the amount of gold present in the dumps is about 1,370 ounces.An additional number of dumps are present that contain an estimated 70,000 tons. Assay results from 2,478 tailing samples were also received; an initial 75 processed tailing piles contain about 20,000 tons with an average grade of 3.05 g/t.An additional 22 processed tailing piles contain about 6,000 tons with an average of 6.78 g/t gold.The estimated contained gold is about 1,900 ounces and 1,300 ounces respectively. Together there are about 26,000 tons of tailings containing about 3,200 ounces of gold. A detailed ground magnetic survey, at 25 meter grid spacing, was conducted over the mineralized area which appears to extend in a northwest – southeast direction for a distance of 5 kilometers or more.The mineralized zone consists of quartz veins varying from about 0.3 to 2 meters thick in greenstone rocks, and the sampled artisanal mine shafts averaged about 50 meters deep.Additional work is planned at Singida which may involve I.P. surveying and drilling below the artisanal workings to confirm mineralization at depth below the current workings. -48- Additional Considerations We are searching for mineralized material. Mineralized material is a mineral body, which has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average grade of metals to justify removal. Before mineral retrieval can begin, we must explore for and find mineralized material. After that has occurred we have to determine if it is economically feasible to remove the mineralized material. Economically feasible means that the costs associated with the removal of the mineralized material will not exceed the price at which we can sell the mineralized material. We can’t predict what that will be until we find mineralized material. We do not know if we will find mineralized material. We believe that activities occurring on adjoining properties are not material to our activities. The reason is that whatever is located under adjoining property may or may not be located under our property. We have exploration licenses. We do not have a license to mine any minerals or reserves whatsoever at this time on any part of our properties. Once exploration has advanced to a point where mining on one or more of our properties is feasible, we plan to apply for a mining license or licenses. We may interest other companies in our properties if we find mineralized materials. Depending on the discovery, we may try to develop the reserves ourselves and through the use of contracted consultants. Our portfolio of projects is very large and we may interest other companies in properties to participate in the exploration of them, through option or joint venture agreements to find mineralized material. If we are unable to complete any phase of exploration because we don’t have enough money, we will cease operations until we raise more money. If we can’t or don’t raise more money, we will cease operations. If we cease operations, we don’t know what we will do and we don’t have any plans for future activities. All of the work on our properties is conducted by contractors that the Company has hired through exploration service contracts or employees hired through Lake Victoria Resources (T) Limited, a wholly owned Tanzania corporation. The contractors are responsible for surveying, geology, engineering, exploration, and excavation. The geologists will evaluate the information derived from the exploration and evaluation and the engineers will advise us on the economic feasibility of removing the mineralized material. Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. We are an exploration stage corporation and have not generated any revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the exploration of our properties, possible cost overruns due to price and cost increases for services and economic conditions. Liquidity and Capital Resources As of May 19, 2010, the Company completed a private placement of 10,473,000 units at $0.20 per share for total consideration of $2,063,100 and subscription receivable of $20,000, net of cost of $11,500. Of this, 7,343,650 units were sold for cash consideration of $1,448,730 as of March 31, 2010. Each Unit consists of one share of common stock and one redeemable warrant.One redeemable warrant and payment of $1.25 entitles the holder to purchase one additional share of common stock.The exercise period of the redeemable warrants is thirty-six months from January 28, 2010. Included in the private placement were 1,350,000 units issued to three directors and officers for $270,000. -49- On December 31, 2009, the Company completed a private placement of 2,701,001 units at $0.60 per unit for cash of $1,574,704, net of cost of $45,900. Each unit consists of one share of common stock and one redeemable warrant. Two redeemable warrants and payment of $1.25 entitles the holder to purchase one additional share of common stock. The exercise period of the redeemable warrants is thirty-six months from September 9, 2009. As of September 30 and December 31, 2009, the Company received $120,000 and $1,454,704, respectively. As of March 31, 2010 and 2009, the Company has warrants and financing options outstanding to purchase 13,006,651 and 4,312,500 common shares, respectively. On August 7, 2009 the Company issued 37,653,549 common shares pursuant to a share exchange agreement with Kilimanjaro. Of these shares, 24,478,300 had been issued originally by Kilimanjaro prior to December 31, 2008. The remaining portions of the underlying shares were issued by Kilimanjaro prior to the August 7, 2009 share exchange agreement for the following purposes: 1,747,200 were issued for cash at $0.25 per share 6,211,500 were issued for acquisition of mineral properties 3,172,042 were issued for payment of consulting services According to the share exchange agreement, Kilimanjaro, on August 7, 2009, cancelled 4,000,000 common shares held in its subsidiary, Lake Victoria, of which 3,000,000 shares were originally issued to Kilimanjaro and 1,000,000 shares to former directors on March 14, 2007, the inception of the subsidiary.Also in accordance with the share exchange agreement Kilimanjaro, on August 7, 2009, cancelled 6,350,300 common shares in its subsidiary Lake Victoria which included 2,350,300 shares issued on December 23, 2008 and 4,000,000 shares issued on February 13, 2009 to Geo Can Resources Ltd. and acquired in May 2009 by Kilimanjaro. In January, 2009, Kilimanjaro cancelled 33,600 common shares in the amount of $14,000 due to the request of an individual investor to withdraw his private placement. Lake Victoria, prior to the share exchange agreement with its controlling parent company, Kilimanjaro, issued the following shares as the reporting registrant and subsidiary of Kilimanjaro: On April 15, 2009 Lake Victoria granted 70,000 restricted common shares at a fair value of $35,000 to officers and directors. The shares were issued on August 4, 2009. On February 13, 2009, the Company issued 4,000,000 shares of common stock at a fair value of $1,840,000 in accordance with the January 21, 2009 Option to Purchase agreement for Geita PL 2806/2004.All of these shares were acquired by Kilimanjaro as part of a share exchange in May 2009. On January 21, 2009 Lake Victoria entered into an option to purchase prospecting license agreement with Geo Can Resources Ltd. to acquire prospecting license PL2806/2004 at Geita area in Geita District. The total consideration includes an aggregate cash payment of $200,000 and issuance of 5,500,000 shares of common stocks. Recent accounting pronouncements On February 25, 2010, the FASB issued ASU 2010-09 Subsequent Events Topic 855 "Amendments to Certain Recognition and Disclosure Requirements," effective immediately. The amendments in the ASU remove the requirement for an SEC filer to disclose a date through which subsequent events have been evaluated in both issued and revised financial statements. Revised financial statements include financial statements revised as a result of either correction of an error or retrospective application of U.S. GAAP. The FASB believes these amendments remove potential conflicts with the SEC's literature. The adoption of this ASU did not have a material impact on our consolidated financial statements. -50- In January 2010, FASB issued Financial Accounting Standards Update 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements (“Update 2010-06”). Update 2010-06 is intended to improve disclosures originally defined in accounting standards. Update 2010-06 requires new discloses summarized as follows: 1)Transfers in and out of Levels 1 and 2. A reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers. 2)Activity in level 3 fair value measurements. In the reconciliation for fair value measurements using significant unobservable inputs (Level 3), a reporting entity should present separately information about purchases, sales, issuances, and settlements. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The Company does not expect the adoption of this standard to have a direct quantitative material impact on its financial position or results of operations. In January 2010, the FASB issued two ASU's that (1) codify SEC Observer comments made at the June 2009 EITF meeting and (2) make technical corrections to several SEC sections of the FASB Codification. In general, the two ASU's, do not change existing practice. ASU 2010-05, CompensationStock Compensation (TOPIC 718)Escrowed share arrangements and the presumption of compensation, codifies EITF Topic D-110, escrowed share arrangements and the presumption of compensation, which provides the SEC staff's view on when an escrowed share arrangement involving shareholders is presumed to be compensatory and the factors to consider when analyzing whether that presumption has been overcome. In August 2009, the FASB issued Accounting Standards Update (“ASU”) No. 2009-05, "Measuring Liabilities at Fair Value," which amends ASC 820, "Fair Value Measurements and Disclosures." ASU 2009-05 provides clarification and guidance regarding how to value a liability when a quoted price in an active market is not available for that liability.The Company will adopt the provisions of this update for fair value measurements of liabilities effective October 1, 2009, and adoption is not expected to have a significant impact on the Company’s consolidated financial statements. In June 2009, the FASB issued SFAS No. 168, “FASB Accounting Standards Codification” (Codification) as the single source of authoritative nongovernmental U.S. GAAP to be launched on July 1, 2009. The Codification does not change current U.S. GAAP, but is intended to simplify user access to all authoritative U.S. GAAP by providing all the authoritative literature related to a particular topic in one place. All existing accounting standard documents will be superseded and all other accounting literature not included in the Codification will be considered nonauthoritative. The Codification is effective for interim and annual periods ending after September 15, 2009. The Codification is for disclosure only and will not impact our financial condition or results of operations. The Accounting Standards Codification (ASC) has become the source of authoritative U.S. generally accepted accounting principles (“GAAP”). The ASC only changes the referencing of financial accounting standards and does not change or alter existing GAAP. In June 2009, the FASB issued ASC 810-10 (formerly SFAS 167), “Amendments to FASB Interpretation No. 46(R)”. ASC 810-10 amends ASC 810-10 (formerly FIN 46(R)), “Consolidation of Variable Interest Entities,” and changes the consolidation guidance applicable to a variable interest entity (“VIE”). It also amends the guidance governing the determination of whether an enterprise is the primary beneficiary of a VIE, and is, therefore, required to consolidate an entity, by requiring a qualitative analysis rather than a quantitative analysis. The qualitative analysis will include, among other things, consideration of who has the power to direct the activities of the entity that most significantly impact the entity’s economic performance and who has the obligation to absorb losses or the right to receive benefits of the VIE that could potentially be significant to the VIE. This standard also requires -51- continuous reassessments of whether an enterprise is the primary beneficiary of a VIE. Previously, ASC 810-10 required reconsideration of whether an enterprise was the primary beneficiary of a VIE only when specific events had occurred. QSPEs, which were previously exempt from the application of this standard, will be subject to the provisions of this standard when it becomes effective. ASC 810-10 also requires enhanced disclosures about an enterprise’s involvement with a VIE. ASC 810-10 will be effective as of the beginning of interim and annual reporting periods that begin after November 15, 2009. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. INDEX REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 FINANCIAL STATEMENTS Balance Sheets F-2 Statements of Operations F-3 Statement of Stockholders' Deficit F-4 Statements of Cash Flows F-5 - F-6 NOTES TO THE FINANCIAL STATEMENTS F-7 - F-22 -52- To the Board of Directors and Stockholders of Lake Victoria Mining Company, Inc. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying consolidated balance sheets of Lake Victoria Mining Company, Inc. (an exploration stage company) as of March 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended and for the period from December 11, 2006 (inception) to March 31, 2010. These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Lake Victoria Mining Company, Inc. as of March 31, 2010 and 2009, and the results of their operations and their cash flows for the years then ended and for the period from December 11, 2006 (inception) to March 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has suffered recurring losses and has an accumulated deficit at March 31, 2010. These factors raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. BEHLERMICK PS BehlerMick PS Spokane, Washington July 13, 2010 F-1 -53- LAKE VICTORIA MINING COMPANY, INC. (FORMERLY KNOWN AS KILIMANJARO MINING COMPANY, INC.) (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS March 31, March 31, ASSETS CURRENT ASSETS Cash $ $ Advances and deposits Advances to related party Total Current Assets PROPERTY AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accounts payable-related party Acquisition liabilities - related parties Accrued expenses - Other payables - Total Current Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.00001 par value: 100,000,000 - - authorized, no shares outstanding Common stock, $0.00001 par value; 100,000,000 shares authorized 67,871,225 and 26,522,808 shares issued and outstanding, respectively Additional paid-in capital Subscription receivable Accumulated deficit during exploration stage NON-CONTROLLING INTEREST - Total Stockholders' Equity (Deficit) TOTAL LIABILITIES AND STOCKHOLDERS EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements F-2 -54- LAKE VICTORIA MINING, INC. (FORMERLY KNOWN AS KILIMANJARO MINING COMPANY, INC.) (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS For the Year For the Year December 11, 2006 Ended Ended (Inception) to March 31, 2010 March 31, 2009 March 31, 2010 REVENUE $ - $ - $ - OPERATING EXPENSES General and administrative expenses Amortization and depreciation expenses Professional fees Management and director fees Travel and accommodation Acquisition costs Exploration costs Total operating expense LOSS FROM OPERATIONS OTHER INCOME (EXPENSES) Other income from professional services - - Gain or (loss) on long-term investments Exchange loss - Interest income Interestexpense - Total other expenses LOSS BEFORE TAXES INCOME TAX EXPENSE (BENEFIT) - - - NET LOSS $ $ $ LOSS ATTRIBUTABLE TO NON-CONTROLLING INTEREST NET LOSS ATTRIBUTABLE TO PARENT $ $ $ NET LOSS PER COMMON SHARE, BASIC AND DILUTED $ $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements F-3 -55- LAKE VICTORIA MINING, INC. (FORMERLY KNOWN AS KILIMANJARO MINING COMPANY, INC.) (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS Period from For the Year For the Year December 11, 2006 Ended Ended (Inception) to March 31, 2010 March 31, 2009 March 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ $ $ Adjustments to reconcile net loss to net cash Amortization and depreciation Loss in subsidiary attributed to non-controlling interest Share payments for mineral interest acquisition costs - - Share payments for consulting services - Restructuring charges - Share issued for acquisition - Loss(gain) on other investment Accounts receivable exchange for acquiring mineral interest - Directors' compensation share payments - Provided (used) by operating activities: Decrease (Increase) in accounts receivable Decrease(Increase) in advances to related party Increase in accounts payable Increase(Decrease) inin accounts payable - related party payable - Increase (Decrease) in accrued expenses - Increase (Decrease) in other payables Net cash used by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property, plant, and equipment Proceeds of subsidiary stock issuances - Purchase of investment - Proceeds from sale of investment - Net cash provided(used) from investing activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of stock Payment for cancellation of stock - - Related party payable proceeds - - Related party payable payments - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents CASH AT BEGINNING OF PERIOD - CASH AT END OF PERIOD $ $ $ SUPPLEMENTAL CASH DISCLOSURES: Income taxes paid $ - $ - $ - Interest paid $ $ - $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Stock issued for subscription receivable $ $ - $ Investment acquired through payable $ $ 30 $ Received exchange for longterm investment
